 



Exhibit 10bw
 
ASSET PURCHASE AGREEMENT
by and between
WILLIAMS ADVANCED MATERIALS INC.
and
TECHNI-MET, INC.
Dated as of December 20, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1: DEFINITIONS
    1  
 
       
ARTICLE 2: PURCHASE AND SALE OF ASSETS
    9  
 
       
2.1 Assets to be Transferred
    9  
2.2 Retained Assets
    10  
 
       
ARTICLE 3: LIABILITIES
    10  
 
       
3.1 Assumed Liabilities
    10  
3.2 Retained Liabilities
    11  
 
       
ARTICLE 4: PURCHASE PRICE
    11  
 
       
4.1 Purchase Price
    11  
4.2 Closing Payments
    11  
4.3 Estimated Closing Date Adjustments
    11  
4.4 Definitive Purchase Price Adjustments
    12  
4.5 Allocation of Purchase Price
    13  
 
       
ARTICLE 5: CLOSING
    14  
 
       
5.1 Closing
    14  
5.2 Deliveries by the Seller
    14  
5.3 Deliveries by the Purchaser
    15  
 
       
ARTICLE 6: REPRESENTATIONS AND WARRANTIES OF THE SELLER
    16  
 
       
6.1 Existence and Good Standing
    16  
6.2 Power
    16  
6.3 Enforceability
    16  
6.4 No Conflict
    16  
6.5 Consents
    17  
6.6 Real Property
    17  
6.7 Personal Property
    18  
6.8 Necessary Property
    18  
6.9 Litigation
    18  
6.10 Compliance with Laws and Orders
    18  
6.11 Conduct of Business
    19  
6.12 Labor Matters
    20  
6.13 Employee Benefit Plans
    21  
6.14 Environmental
    22  
6.15 Contracts
    23  
6.16 Permits
    24  
6.17 Intellectual Property
    24  
6.18 Financial Statements
    25  
6.19 Accounts Receivable and Inventory
    26  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
6.20 Taxes
    26  
6.21 Customers and Suppliers
    27  
6.22 Insurance
    28  
6.23 Product Liability and Warranty
    28  
6.24 Related Party Transactions
    29  
6.25 Brokers
    29  
 
       
ARTICLE 7: REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    29  
 
       
7.1 Existence and Good Standing
    29  
7.2 Power
    29  
7.3 Enforceability
    29  
7.4 No Conflict
    29  
7.5 Consents
    30  
7.6 Brokers
    30  
7.7 Financing
    30  
7.8 Litigation
    30  
7.9 Financial Statements
    30  
 
       
ARTICLE 8: COVENANTS AND AGREEMENTS
    30  
 
       
8.1 Access to Information
    30  
8.2 Conduct of Business in Normal Course
    31  
8.3 Notification of Certain Matters
    32  
8.4 Assignments and Consents; Nonassignable Contracts
    32  
8.5 Tax Matters
    33  
8.6 Exclusivity
    34  
8.7 HSR
    34  
8.8 Further Assurances
    35  
8.9 Name Change Filings
    35  
8.10 Certain Payments
    35  
8.11 Employee and Employee Benefit Plan Matters
    35  
8.12 Certain Environmental Investigations
    38  
 
       
ARTICLE 9: CLOSING CONDITIONS
    38  
 
       
9.1 Conditions to All Parties’ Obligations
    38  
9.2 Conditions to the Purchaser’s Obligations
    39  
9.3 Conditions to the Seller’s Obligations
    40  
 
       
ARTICLE 10: TERMINATION
    40  
 
       
10.1 Right to Terminate
    40  
10.2 Effect of Termination
    41  
10.3 Failure to Terminate
    41  
 
       
ARTICLE 11: REMEDIES
    41  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
11.1 General Indemnification Obligation
    41  
11.2 Notice and Opportunity to Defend
    42  
11.3 Survivability; Limitations
    43  
11.4 Specific Performance
    44  
11.5 Exclusive Remedy
    44  
 
       
ARTICLE 12: MISCELLANEOUS
    44  
 
       
12.1 Press Release and Announcements
    44  
12.2 Expenses
    45  
12.3 No Assignment
    45  
12.4 Headings
    45  
12.5 Integration, Modification and Waiver
    45  
12.6 Construction
    45  
12.7 Severability
    46  
12.8 Notices
    46  
12.9 Governing Law
    47  
12.10 Counterparts
    47  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS

     
Exhibit A
  Escrow Agreement
Exhibit B
  Balance Sheet
Exhibit C
  Bill of Sale
Exhibit D
  Assumption Agreement
Exhibit E
  Non-Competition Agreement
Exhibit F
  Trademark Assignment
Exhibit G
  Domain Name Assignment
Exhibit H
  Patent Assignment
Exhibit I
  Employment Agreement
Exhibit J
  Guaranty

-iv-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of this
20th day of December, 2007, is by and between Williams Advanced Materials Inc.,
a New York corporation (the “Purchaser”), and Techni-Met, Inc., a Connecticut
corporation (the “Seller”).
RECITALS
          A. The Seller is engaged in the business of manufacturing precision
coated materials, including the vacuum deposition of inorganic materials onto
flexible polymeric films (the “Business”);
          B. J&M Equipment Leasing, LLC, a Connecticut limited liability company
(“J&M Equipment”), has entered into a Purchase and Sale Agreement dated as of
the date of this Agreement (the “J&M Equipment Agreement”) pursuant to which J&M
Equipment will sell to the Seller the equipment currently leased by J&M
Equipment to the Seller, as more particularly described below;
          C. The Purchaser desires to purchase from the Seller, and the Seller
desires to sell to the Purchaser, all of its right, title and interest in and to
the Purchased Assets (as hereinafter defined);
          D. The Seller desires to transfer to the Purchaser, and the Purchaser
desires to accept and assume from the Seller, the Assumed Liabilities (as
hereinafter defined); and
          NOW, THEREFORE, in consideration of the mutual promises and
representations and subject to the terms and conditions herein contained, and
other good and valuable consideration, had and received, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
ARTICLE 1: DEFINITIONS
          “Acquisition Proposal” has the meaning set forth in Section 8.6.
          “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by, or under common control with, any such Person and
any officer, director or controlling person of such Person.
          “Ancillary Agreements” means the Escrow Agreement, the Bill of Sale,
the Assumption Agreement, the Non-Competition Agreement, the Leases and each
agreement, document, instrument or certificate contemplated by this Agreement to
be executed by the Purchaser or the Seller in connection with the consummation
of the transactions contemplated by this Agreement, in each case only as
applicable to the relevant party or parties to such Ancillary Agreement, as
indicated by the context in which such term is used.
          “Agreed Accounting Principles” has the meaning set forth in
Section 4.3(b).
          “Agreement” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



          “Arbitration Firm” means KPMG, or if such firm is unable to or
unwilling to act in such capacity, the Arbitration Firm will be such other firm
selected by an agreement of the Purchaser and the Seller.
          “Assumed Contracts” has the meaning set forth in Section 2.1(g).
          “Assumed Liabilities” has the meaning set forth in Section 3.1.
          “Assumption Agreement” has the meaning set forth in Section 5.2(c).
          “Balance Sheet” has the meaning set forth in Section 3.1(a).
          “Book Value Precious Metal Inventory” means the book value of the
Seller’s Precious Metal inventory used to calculate the Estimated NWC.
          “Brush” means Brush Engineered Materials, Inc., an Ohio corporation.
          “Business” has the meaning set forth in the Recitals.
          “Claims Notice” has the meaning set forth in Section 11.2(a).
          “Closing” has the meaning set forth in Section 5.1.
          “Closing Date” has the meaning set forth in Section 5.1.
          “Closing FMV Precious Metal Inventory” has the meaning set forth in
Section 4.4(a).
          “Closing Purchase Price” has the meaning set forth in Section 4.2.
          “Closing Working Capital” has the meaning set forth in Section 4.4(a).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Confidentiality Agreement” means that certain Confidentiality
Agreement dated August 14, 2006 between Brush and the Seller.
          “Consents” has the meaning set forth in Section 8.4(a).
          “Contract” has the meaning set forth in Section 6.15.
          “Controlled Group” has the meaning set forth in Section 6.13(a).
          “Deductible” has the meaning set forth in Section 11.3(b).
          “Employee Benefit Plans” has the meaning set forth in Section 6.13(a).
          “Employment Agreements” has the meaning set forth in Section 5.2(m).

2



--------------------------------------------------------------------------------



 



          “Environment” means soil, surface water, groundwater, air, land,
stream sediments and surface or subsurface strata.
          “Environmental Condition” means (a) any condition of the Environment
with respect to the Leased Real Property arising, existing or occurring prior to
the Closing Date, (b) with respect to any real property previously owned, leased
or operated by the Seller in connection with the Business to the extent such
condition existed or occurred at the time of such ownership, lease or
operations, or (c) with respect to any other Real Property at which any
Hazardous Material generated by the operation of the Business prior to the
Closing Date has been treated, stored or disposed of, which, in the case of any
of (a), (b) or (c), violates any Environmental Law, or even though not violative
of any Environmental Law, nevertheless results in any Release or Threat of
Release.
          “Environmental Law” means any Law or common law relating to health and
safety or protection of the Environment, Releases of Hazardous Materials or
injury to persons relating to Releases of Hazardous Materials, as the same
exists as of the Closing Date.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Escrow Agreement” means that certain escrow agreement, dated as of
the Closing Date, by and among the Purchaser, the Seller, and JPMorgan Chase
Bank (the “Escrow Agent”), in substantially the form attached hereto as
Exhibit A.
          “Escrow Amount” means $9,000,000.
          “Estimated FMV Precious Metal Inventory” has the meaning set forth in
Section 4.3(c).
          “Estimated NWC” has the meaning set forth in Section 4.3(b).
          “Estimated NWC Adjustment” has the meaning set forth in
Section 4.3(b).
          “Estimated NWC Statement” has the meaning set forth in Section 4.3(b).
          “Excluded Representations” means the representations and warranties
contained in Sections 6.1 (Existence and Good Standing), 6.2 (Power), 6.3
(Enforceability), the second sentence of Section 6.6(b) (Real Property), the
second sentence of Section 6.7 (Personal Property), the first sentence of
Section 6.17(b) (Intellectual Property), 6.20 (Taxes) and 6.25 (Brokers).
          “Expiration Date” has the meaning set forth in Section 11.3(a).
          “Fair Market Value”, with respect to any Precious Metal, means the
bank spot price therefor as quoted by Scotia Bank for the time of Closing.
          “Final Purchase Price” means an amount equal to the Closing Purchase
Price as adjusted to reflect the differences, if any, between (a) Estimated NWC
and Closing Working Capital and (b) Closing FMV Precious Metal Inventory and
Estimated FMV Precious Metal

3



--------------------------------------------------------------------------------



 



Inventory, and as further adjusted in accordance with Section 8.5(b). For
clarification purposes, in calculating the Final Purchase Price, in addition to
any adjustments required pursuant to Section 8.5(b), the Closing Purchase Price
shall be (x) increased dollar for dollar to the extent (1) Closing Working
Capital exceeds the Estimated NWC and (2) Closing FMV Precious Metal Inventory
exceeds Estimated FMV Precious Metal Inventory and (y) decreased dollar for
dollar to the extent (1) the Estimated NWC exceeds Closing Working Capital and
(2) Estimated FMV Precious Metal Inventory exceeds Closing FMV Precious Metal
Inventory.
          “Financial Statements” has the meaning set forth in Section 6.18(a).
          “GAAP” means U.S. generally accepted accounting principles as they
exist as of the date of this Agreement.
          “Governmental Authority” means any government or political subdivision
or regulatory body, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision or regulatory
authority, or any federal state, local or foreign court or arbitrator.
          “Gross Purchase Price” has the meaning set forth in Section 4.1.
          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing or otherwise
supporting in whole or in part the payment of any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation of such other Person (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligations of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The term “Guarantee” used as verb has a
correlative meaning.
          “Hazardous Material” means any pollutant, toxic substance (including
friable asbestos), hazardous waste, hazardous material, hazardous substance,
contaminant, petroleum and petroleum-containing materials, radiation and
radioactive materials, leaded paints, toxic mold and any other harmful
biological agents, and polychlorinated biphenyls as defined in, the subject of,
or that could give rise to liability under, any Environmental Law.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.
          “Indebtedness” of any Person means: either (a) any liability of any
Person other than an account payable (i) for borrowed money (including the
current portion thereof), or (ii) under any reimbursement obligation relating to
a letter of credit, bankers’ acceptance or note purchase facility, or
(iii) evidenced by a bond, note, debenture or similar instrument (including a
purchase money obligation), or (iv) under interest rate swap, hedging or similar
agreements, or (b) any liability of others described in the preceding clause
(a) that such Person has Guaranteed, that is recourse to such Person or any of
its assets or that is otherwise its legal liability or that is

4



--------------------------------------------------------------------------------



 



secured in whole or in part by the assets of such Person. For purposes of this
Agreement, Indebtedness includes (A) any and all accrued interest, success fees,
prepayment premiums, make-whole premiums or penalties, and fees or expenses
actually incurred (including attorneys’ fees) associated with the prepayment of
any Indebtedness, and (B) any and all amounts owed by the Seller to any of its
Affiliates.
          “Indemnified Party” has the meaning set forth in Section 11.2(a).
          “Indemnifying Party” has the meaning set forth in Section 11.2(a).
          “Information Systems” means all computer hardware, databases and data
storage systems, computer, data, database and communications networks (other
than the Internet), architecture interfaces and firewalls (whether for data,
voice, video or other media access, transmission or reception) and other
apparatus used to create, store, transmit, exchange or receive information in
any form. The foregoing notwithstanding, the Seller’s Information Systems do not
include any wiring contained within or appended to the walls of any building
located on the Leased Real Property.
          “Intellectual Property” means any and all patents and patent
applications; trademarks, trade names, fictitious business names, service marks,
certification marks, collective marks, Internet domain names and uniform
resource locators, and other proprietary rights to words, names, slogans,
symbols, logos, devices, sounds, other things or combination thereof used to
identify, distinguish and indicate the source or origin of goods or services and
the goodwill associated with the foregoing; inventions, discoveries, ideas,
processes, designs, models, formulae, patterns, compilations, programs, devices,
methods, techniques, processes, know-how, proprietary information, customer
lists, software code, technical information, data and databases, drawings and
blueprints, trade secrets and all information and materials that would
constitute a trade secret under applicable law; copyrights, copyrightable works,
mask work rights and rights in databases, data collections and software; all
other intellectual property rights and foreign equivalent or counterpart rights
and forms of protection of a similar or analogous nature or having similar
effect in any jurisdiction throughout the world; all registrations and
applications for registration of the foregoing; and any provisionals, renewals,
extensions, continuations, divisionals, reexaminations or reissues or equivalent
or counterpart of the foregoing.
          “Interim Financial Statements” has the meaning set forth in
Section 6.18(a).
          “Inventory Excess” has the meaning set forth in Section 4.3(c).
          “Inventory Shortfall” has the meaning set forth in Section 4.3(c).
          “IRS” means the Internal Revenue Service.
          “J&M Equipment” has the meaning set forth in the Recitals.
          “J&M Equipment Agreement” has the meaning set forth in the Recitals.
          “Key Employees” has the meaning set forth in Section 5.2(m).

5



--------------------------------------------------------------------------------



 



          “Knowledge of the Seller” means the actual knowledge of any of Jerome
M. Scharr, Michael J. Scharr, Jeffrey Bouchard or Robert Newton, in each case
after due inquiry.
          “Law” means any law, statute, code, ordinance, rule, regulation or
other requirement of any Governmental Authority.
          “Leased Real Property” means the Real Property located at 300
Lamberton Road, Windsor, Connecticut (the “Windsor Property”) and Building 30,
30 East Newbury Road, Bloomfield, Connecticut (the “Bloomfield Property”).
          “Leases” has the meaning set forth in Section 5.2(l).
          “Liability Claim” has the meaning set forth in Section 11.2(a).
          “Lien” means any mortgage, lien, pledge, encumbrance, security
interest, claim, charge or defect in title.
          “Litigation Conditions” has the meaning set forth in Section 11.2(b).
          “Losses” has the meaning set forth in Section 11.1(a).
          “Material Adverse Effect” means any change or effect having a material
adverse effect on the Seller, the Business, the Purchased Assets or the
liabilities, results of operations, condition (financial or otherwise),
prospects or employee or customer relations of the Seller; provided, however,
that no adverse change, effect, event, occurrence, state of facts or development
(a) attributable to either conditions affecting the industries as a whole in
which the Seller participates or the United States’ economy as a whole, in each
case except to the extent none of the Seller, the Business or the Purchased
Assets are disproportionately affected by such change, effect, event,
occurrence, state of facts or development or (b) arising from or relating to
compliance with the terms of, or the taking of any action required by, this
Agreement shall be taken into account in determining whether there has been, or
will be, a Material Adverse Effect.
          “Material Customers” has the meaning set forth in Section 6.21(a).
          “Material Suppliers” has the meaning set forth in Section 6.21(b).
          “Net Working Capital” means the amount by which (a) the cash,
receivables, inventory and other current assets of the Seller included in the
Purchased Assets exceeds (b) the trade payables, customer deposits and accrued
expenses of the Seller included in the Assumed Liabilities.
          “Non-Competition Agreement” has the meaning set forth in
Section 5.2(d).
          “Objection Notice” has the meaning set forth in Section 4.4(b).
          “Order” means any order, judgment, injunction, award, decree, ruling,
charge or writ of any Governmental Authority.

6



--------------------------------------------------------------------------------



 



          “Ordinary Course of Business” means the ordinary and usual course of
day-to-day operations of the Business as conducted by the Seller consistent with
past custom and practice (including with respect to quantity and frequency),
provided, however, that any course of action taken by the Seller between the
execution of this Agreement and the completion of the Closing which is required
by or expressly contemplated by this Agreement shall not be deemed to be out of
the Ordinary Course of Business.
          “Permit” means any permit, license, registration, approval, consent,
or authorization issued by a Governmental Authority.
          “Permitted Liens” (a) Liens for current Taxes that are not due and
payable as of the Closing Date, and (b) those matters described in Schedule 1.1.
          “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, unincorporated society or association,
trust, Governmental Authority or other entity.
          “Personal Property Taxes” means personal property Taxes and ad valorem
Taxes with respect to the Purchased Assets.
          “Precious Metal” means gold, palladium, platinum or silver.
          “Proceeding” means any complaint, action, lawsuit, hearing,
investigation, charge, audit, claim or demand.
          “Purchased Assets” has the meaning set forth in Section 2.1.
          “Purchased Intellectual Property” has the meaning set forth in
Section 2.1(f).
          “Purchase Price” has the meaning set forth in Section 4.1.
          “Purchaser” has the meaning set forth in the preamble.
          “Real Property” means any and all of the Seller’s real property and
interests in real property, including the Leased Real Property and any other
subleaseholds, purchase options, easements, licenses, rights to access and
rights of way and any other real property otherwise owned, occupied, or used by
the Seller in connection with the Business.
          “Real Property Taxes” means real property Taxes, ad valorem Taxes,
general assessments and special assessments with respect to the Leased Real
Property.
          “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, migrating,
disposing or dumping of a Hazardous Material into the Environment (including,
without limitation, the abandonment or discarding of barrels, containers and
other closed receptacles containing any Hazardous Materials) and any condition
that results in the exposure of a Person to a Hazardous Material.
          “Retained Assets” has the meaning set forth in Section 2.2.

7



--------------------------------------------------------------------------------



 



          “Retained Liabilities” has the meaning set forth in Section 3.2.
          “Returns” means any report, return, declaration or other information
(including any related schedules or statements) required to be filed or supplied
to a Taxing Authority.
          “Selling Expenses” means all (a) unpaid costs, fees and expenses of
outside professionals incurred by the Seller relating to the process of selling
the Purchased Assets whether incurred in connection with this Agreement or
otherwise, including, without limitation, all legal fees, accounting, tax and
investment banking fees and expenses, (b) bonuses payable to employees, agents
and consultants of and to the Seller as a result of the transactions
contemplated by this Agreement and unpaid by the Seller as of the Closing Date
and (c) severance obligations owed by the Seller to employees, agents and
consultants of and to the Seller triggered prior to or as a result of the
transactions contemplated by this Agreement, including with respect to clauses
(b) and (c) the employer portion of any payroll Taxes.
          “Seller” has the meaning set forth in the preamble.
          “Seller Basis of Accounting” means the income tax basis of accounting
as consistently applied by the Seller in the preparation of the Financial
Statements.
          “Target Working Capital” means $30,522,000 less an amount equal to any
distribution made to the Seller’s shareholders to fund their federal and state
income tax obligations on account of the Seller’s net income generated during
the fourth calendar quarter of 2007 calculated without regard to any of the
transactions contemplated hereby.
          “Tax” means (a) any net income, alternative or add-on minimum tax,
gross income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest, penalty, addition
to tax or additional amount imposed by any Law or Taxing Authority, (b) any
liability for the payment of any amounts of any of the foregoing types as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or being a party to any agreement or arrangement whereby liability for
payment of such amounts was determined or taken into account with reference to
the liability of any other entity, (c) any liability for the payment of any of
the foregoing amounts as a result of being a party to any agreements or
arrangements (whether or not written) or with respect to the payment of any
amounts of any of the foregoing types as a result of any express or implied
obligation to indemnify any other Person, and (d) any liability for the payment
of any of the foregoing types as a successor or transferee.
          “Taxing Authority” means any Governmental Authority responsible for
the administration or imposition of any Tax.
          “Threat of Release” means a substantial likelihood of a Release that
requires action to prevent or mitigate damage or injury to health, safety or the
Environment that might result from such Release.
          “Transferred Employees” has the meaning set forth in Section 8.11(a).

8



--------------------------------------------------------------------------------



 



          “Transfer Taxes” has the meaning set forth in Section 8.5(c).
          “Working Capital Statement” has the meaning set forth in
Section 4.4(a).
ARTICLE 2: PURCHASE AND SALE OF ASSETS
          2.1 Assets to be Transferred. On the Closing Date, the Purchaser shall
purchase from the Seller, and the Seller shall sell, transfer, assign, convey
and deliver to the Purchaser, all of the Seller’s right, title and interest in
and to all assets, rights and properties of every nature, kind and description,
whether tangible or intangible, owned, leased or licensed, real, personal or
mixed used in or held for use in the Business (collectively, the “Purchased
Assets”) free and clear of all Liens other than Permitted Liens, excluding the
Retained Assets, and including, without limitation, the following:
          (a) all cash and cash equivalents;
          (b) all accounts and notes receivable, including, without limitation,
any and all payments received with respect thereto after the Closing Date;
          (c) all inventory, including raw materials, work-in-process and
finished goods;
          (d) all prepaid expenses and other current assets, including those set
forth on Schedule 2.1(d);
          (e) all personal property, including machinery, equipment, tools,
dies, cranes, fixtures, compressors, vehicles, furniture, computers and
maintenance parts, including, without limitation, the equipment that is the
subject of the J&M Equipment Agreement;
          (f) all Intellectual Property owned, held or used by the Seller,
together with all income, royalties, damages and payments due or payable as of
the Closing or thereafter (including, without limitation, damages and payments
for past, present or future infringements, misappropriations or other violations
thereof) and the rights to sue, collect damages or otherwise enforce the same
for past, present or future infringements, misappropriations or other violations
thereof, and any corresponding, equivalent or counterpart rights, title or
interest that now exist or may be secured hereafter anywhere in the world, and
all copies and tangible embodiments of the foregoing, including, without
limitation, the Intellectual Property listed on Schedule 6.17(a) (all of the
foregoing described in this Section 2.1(f) collectively, the “Purchased
Intellectual Property”);
          (g) Subject to Section 8.4, (i) the Contracts set forth on Schedule
2.1(g), (ii) all purchase and sale orders arising in the Ordinary Course of
Business and (iii) all Contracts, purchase orders and sale orders entered into
between the date hereof and the Closing Date in compliance with Section 8.2
(collectively, the “Assumed Contracts”);

9



--------------------------------------------------------------------------------



 



          (h) all Permits, franchises, certificates of authority, certificates
of occupancy, and building, safety, fire and health approvals, or any waiver of
any of the foregoing, issued to the Seller by any Governmental Authority to the
extent transferable to the Purchaser; and
          (i) except for the corporate minute books, stock records and tax
records of the Seller, all business and employment records of the Seller,
including, without limitation, all books, records, ledgers, files, documents,
but excluding any “personnel file” or “medical records” as such terms are
defined in Sec. 31-128a of the Connecticut General Statutes, as amended;
warranties for all machinery and equipment included in the Purchased Assets and
guarantees from all manufacturers and suppliers relating to any of the Purchased
Assets, to the extent transferable; and correspondence, lists (including,
without limitation, customer lists, in whatever form or medium), plats,
drawings, photographs, creative materials, advertising and promotional
materials, studies, reports and other materials (in whatever form or medium),
owned or maintained by the Seller.
          2.2 Retained Assets. Notwithstanding anything in this Agreement to the
contrary, the Seller shall retain only the assets, rights and properties listed
on Schedule 2.2 (collectively, the “Retained Assets”). The Purchaser will in no
way be construed to have purchased or acquired (or to be obligated to purchase
or to acquire or have any right to purchase or acquire) any interest whatsoever
in any of the Retained Assets.
ARTICLE 3: LIABILITIES
          3.1 Assumed Liabilities. On the Closing Date, the Purchaser shall
assume and become responsible for, and shall thereafter pay, perform and
discharge as and when due only those liabilities of the Seller forth below
(collectively, the “Assumed Liabilities”):
          (a) (i) all liabilities and obligations of the Seller reflected on the
balance sheet dated as of October 31, 2007 (as attached hereto as Exhibit B, the
“Balance Sheet”), but only to the extent that such liabilities and obligations
constitute trade payables, customer deposits and accrued expenses (other than
any accrued Indebtedness of the Seller, Selling Expenses of the Seller, Taxes
payable by the Seller, accrued liabilities owed to employees of the Seller
except to the extent set forth in Sections 8.11(e)(i) and 8.11(f) and any
accrued liabilities owed to any of its Affiliates), (ii) all liabilities and
obligations of the Seller incurred since the date of the Balance Sheet arising
in the Ordinary Course of Business to the extent that such liabilities and
obligations relate to trade payables, customer deposits and accrued expenses
(other than any accrued Indebtedness of the Seller, Selling Expenses of the
Seller, Taxes payable by the Seller, accrued liabilities owed to employees of
the Seller except to the extent set forth in Sections 8.11(e)(i) and 8.11(f) and
any accrued liabilities owed to any of its Affiliates), and (iii) any other
liability or obligation of the Seller to the extent taken into account in the
determination of Net Working Capital;
          (b) all liabilities and obligations of the Seller arising under or
related to the Assumed Contracts (including without limitation all remaining
obligations of the Seller to provide product to Nikko Materials USA, Inc. (d/b/a
Gould Electronics)

10



--------------------------------------------------------------------------------



 



pursuant to that certain Machine Interest Purchase Agreement dated as of
February 15, 2005 between Nikko Materials USA, Inc. and the Seller); provided,
however, that the Purchaser will not assume or be responsible for any such
liabilities or obligations to be performed on or prior to the Closing Date
(other than to the extent the same constitute trade payables or accrued expenses
contemplated by Section 3.1(a)) or that arise from breaches of such Assumed
Contracts by the Seller or defaults under such Assumed Contracts by the Seller,
all of which liabilities and obligations constitute Retained Liabilities; and
          (c) The obligations of the Seller with respect to the Transferred
Employees contemplated to be discharged by the Purchaser in Sections 8.11(e)(i)
and 8.11(f).
          3.2 Retained Liabilities. The Assumed Liabilities will not include,
and the Purchaser will not assume, any liability or obligation of the Seller
unless such liability or obligation is specifically identified in Section 3.1,
and without in any way limiting the generality of the foregoing the Assumed
Liabilities will not include the liabilities listed on Schedule 3.2
(collectively, the “Retained Liabilities”). The Retained Liabilities will be
retained by and remain the obligations of the Seller.
ARTICLE 4: PURCHASE PRICE
          4.1 Purchase Price. In full consideration for the Purchased Assets,
the Purchaser shall (a) pay or cause to be paid to the Seller an amount in cash
equal to $84,300,000 (the “Gross Purchase Price”), as adjusted in accordance
with this Article 4 and Section 8.5(b) below and (b) assume the Assumed
Liabilities (collectively, the “Purchase Price”).
          4.2 Closing Payments. On the Closing Date and subject to final
adjustment in accordance with this Article 4, the Purchaser shall (a) pay or
cause to be paid to the Seller the Gross Purchase Price plus any positive
Estimated NWC Adjustment plus any Inventory Excess less any negative Estimated
NWC Adjustment less any Inventory Shortfall (subject to further adjustment as
provided in Section 4.4 and Section 8.5(b), the “Closing Purchase Price”) less
the Escrow Amount and (b) assume the Assumed Liabilities. On the Closing Date,
the Purchaser shall pay, or cause to be paid, the Escrow Amount into an escrow
account pursuant to the terms of the Escrow Agreement.
          4.3 Estimated Closing Date Adjustments.
          (a) On or about December 31, 2007 the parties shall mutually conduct a
physical inventory of all of the Seller’s inventory as it exists as of such
date. The results of such physical inventory shall be rolled forward from such
date to the Closing Date to account for inventory acquired, created, consumed
and sold by the Seller during such period in the manner identified on
Schedule 4.3(a).
          (b) On the Closing Date the Seller shall in good faith prepare and
deliver to the Purchaser a statement (the “Estimated NWC Statement”) setting
forth an estimated calculation of the Net Working Capital as of the close of
business on the day prior to the Closing Date (the “Estimated NWC”) and of the
amount obtained by

11



--------------------------------------------------------------------------------



 



subtracting the Estimated NWC minus the Target Working Capital (the “Estimated
NWC Adjustment”). The Estimated NWC Statement must be prepared in accordance
with the “Agreed Accounting Principles,” which will consist of the Seller Basis
of Accounting and the principles set forth on Schedule 4.3(b); provided that to
the extent that the Seller Basis of Accounting and the principles set forth on
Schedule 4.3(b) conflict, the principles set forth on Schedule 4.3(b) will
control. If the Estimated NWC Adjustment is a negative number, the Gross
Purchase Price will be reduced by the amount of the Estimated NWC Adjustment,
subject to further adjustment as provided in Sections 4.3(c), 4.4 and 8.5(b). If
the Estimated NWC Adjustment is a positive number, the Gross Purchase Price will
be increased by the amount of the Estimated NWC Adjustment, subject to further
adjustment as provided in Sections 4.3(c), 4.4 and 8.5(b).
          (c) On the Closing Date the Seller and the Purchaser shall mutually
agree on a good faith estimate of the Fair Market Value of the Precious Metal in
the Seller’s inventory as of the close of business on the day prior to the
Closing Date (the “Estimated FMV Precious Metal Inventory”). If the Estimated
FMV Precious Metal Inventory is less than the Book Value Precious Metal
Inventory, as identified on the Estimated NWC Statement, the Gross Purchase
Price will be reduced by the amount of such shortfall (the “Inventory
Shortfall”), subject to further adjustment as provided in Sections 4.4 and
8.5(b). If the Estimated FMV Precious Metal Inventory is greater than the Book
Value Precious Metal Inventory, as identified on the Estimated NWC Statement,
the Gross Purchase Price will be increased by the amount of such excess (the
“Inventory Excess”), subject to further adjustment as provided in Sections 4.4
and 8.5(b).
          4.4 Definitive Purchase Price Adjustments.
          (a) Within 90 days after the Closing Date, the Purchaser shall prepare
and deliver to the Seller a working capital statement (the “Working Capital
Statement”), setting forth (i) the calculation of the Net Working Capital as of
the close of business on the day prior to the Closing Date (the “Closing Working
Capital”) and (ii) the Fair Market Value of the Seller’s Precious Metal
inventory as of the Closing (“Closing FMV Precious Metal Inventory”). The
Working Capital Statement must be prepared in accordance with the Agreed
Accounting Principles.
          (b) Within 30 days following receipt by the Seller of the Working
Capital Statement, the Seller shall deliver written notice (an “Objection
Notice”) to the Purchaser of any dispute it has with respect to the preparation
or content of such statement. An Objection Notice must describe in reasonable
detail the items contained in the Working Capital Statement that the Seller
disputes and the basis for any such disputes. Any items not disputed in the
Objection Notice will be deemed to have been accepted by the Seller. If the
Seller does not deliver an Objection Notice with respect to the Working Capital
Statement within such 30 day period, such statement will be final, conclusive
and binding on the parties. In the event that the Seller delivers a timely
Objection Notice, the Purchaser and the Seller shall negotiate in good faith to
resolve such dispute. If the Purchaser and the Seller, notwithstanding such good
faith effort, fail to resolve such dispute within 30 days after the Seller
delivers an Objection Notice, then the Purchaser and the Seller, jointly, shall
engage the Arbitration Firm to resolve such

12



--------------------------------------------------------------------------------



 



dispute. As promptly as practicable thereafter (and, in any event, within
15 days after the Arbitration Firm’s engagement), the Seller shall submit any
unresolved elements of its objection to the Arbitration Firm in writing (with a
copy to the Purchaser), supported by any documents and arguments upon which it
relies. As promptly as practicable thereafter (and, in any event, within 15 days
following the Seller’s submission of such unresolved elements), the Purchaser
shall submit its response to the Arbitration Firm (with a copy to the Seller)
supported by any documents and arguments upon which it relies. The Purchaser and
the Seller shall request that the Arbitration Firm render its determination
within 15 days following its receipt of the Purchaser’s response. The scope of
the disputes to be resolved by the Arbitration Firm is limited to the unresolved
items in the Objection Notice. In resolving any disputed item, the Arbitration
Firm may not assign a value to any item greater than the greatest value claimed
for such item by either party or less than the smallest value claimed for such
item by either party. All determinations made by the Arbitration Firm will be
final, conclusive and binding on the parties. The Purchaser and the Seller shall
share equally the fees and expenses of the Arbitration Firm.
          (c) For purposes of complying with the terms set forth in this
Section 4.4, each party shall cooperate with and make available to the other
party and its representatives all relevant information, records, data and
working papers, and shall permit access to its facilities and personnel, as may
be reasonably required in connection with the preparation and analysis of the
Working Capital Statement and the resolution of any disputes thereunder.
          (d) If the Final Purchase Price (as finally determined pursuant to
Section 4.4(b)) is less than the Closing Purchase Price, then the Seller shall
pay to the Purchaser by means of a wire transfer of immediately available funds
to an account designated in writing by the Purchaser an amount in cash equal to
such shortfall. Such payment must be made within five business days of the date
on which Final Purchase Price is finally determined pursuant to Section 4.4(b).
          (e) If the Final Purchase Price (as finally determined pursuant to
Section 4.4(b)) is greater than the Closing Purchase Price, then the Purchaser
shall pay to the Seller by means of a wire transfer of immediately available
funds to an account designated in writing by the Seller an amount in cash equal
to such excess. Such payment must be made within five business days of the date
on which Final Purchase Price is finally determined pursuant to Section 4.4(b).
          4.5 Allocation of Purchase Price. The Purchase Price (including the
Assumed Liabilities included in the amount realized for federal income tax
purposes) will be allocated among the Purchased Assets in accordance with their
fair market values as determined using the methodology set forth on Schedule 4.5
attached hereto, which the parties agree complies with Section 1060 of the Code.
Each of the parties hereto shall report the purchase and sale of the Purchased
Assets and the Assumed Liabilities in accordance with the fair market values
determined pursuant to Schedule 4.5 for all income Tax purposes. The Purchaser
and the Seller shall each adopt and utilize the fair market values determined
pursuant to Schedule 4.5 for purposes of filing IRS Form 8594 and all other
Returns filed by each of them (unless otherwise required by Law), and neither of
them will voluntarily take any position inconsistent therewith upon examination
of any such Return, in any Proceeding or otherwise with respect to such

13



--------------------------------------------------------------------------------



 



Returns. The Purchaser and the Seller each agree to provide the other promptly
with any other information required to complete Form 8594. Schedule 4.5 shall be
amended in accordance with applicable Law as the parties jointly agree in
writing.
ARTICLE 5: CLOSING
          5.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) will take place at the offices of Jones Day, 901 Lakeside Avenue,
Cleveland, Ohio not later than the fifth business day after which the last of
the conditions set forth in Article 9 have been satisfied or waived (other than
those conditions that are to be satisfied at the Closing) or on such other date
or at such other location that the Purchaser and the Seller agree to in writing
(the “Closing Date”).
          5.2 Deliveries by the Seller. On the Closing Date, the Seller shall
deliver to the Purchaser the following items:
          (a) the Escrow Agreement, duly executed by the Seller;
          (b) the Bill of Sale, in substantially the form attached hereto as
Exhibit C, duly executed by the Seller;
          (c) an assumption agreement, in substantially the form attached hereto
as Exhibit D (the “Assumption Agreement”), duly executed by the Seller;
          (d) a non-competition agreement, in substantially the form attached
hereto as Exhibit E (the “Non-Competition Agreement”), duly executed by the
shareholders of the Seller;
          (e) possession of the Purchased Assets;
          (f) a reasonably current certificate of legal existence of the Seller
issued by the Secretary of State of its state of incorporation;
          (g) copies of resolutions of the board of directors and shareholders
of the Seller approving the execution and delivery of this Agreement and the
Ancillary Agreements to which the Seller is to be a party, and the consummation
of the transactions contemplated hereby and thereby, certified by an officer of
the Seller;
          (h) appropriate termination statements under the Uniform Commercial
Code and other instruments as may be requested by the Purchaser to extinguish
all Liens on the Purchased Assets, in each case other than the Permitted Liens;
          (i) a certificate in form and substance satisfactory to the Purchaser
executed by the Seller certifying that it is not a “foreign person” as defined
in Section 1445 of the Code;
          (j) all consents, assignments and approvals from, and all necessary
filings with and notices to, any Person set forth on Schedule 5.2(j), in each
case in a form reasonably satisfactory to the Purchaser;

14



--------------------------------------------------------------------------------



 



          (k) assignments transferring to the Purchaser the Purchased
Intellectual Property, in substantially the forms attached hereto as Exhibit F
(Trademark Assignment), Exhibit G (Domain Name Assignment) and Exhibit H (Patent
Assignment);
          (l) leases for the Windsor Property and the Bloomfield Property that
are structured at market rates, in a form mutually acceptable to the Purchaser
and the lessors (collectively, the “Leases”), duly executed by J & M Real Estate
Leasing, LLC (in the case of the Windsor Property) and JMS Newberry, LLC (in the
case of the Bloomfield Property);
          (m) employment agreements by and between the Purchaser and each of
Robert Newton and Jeffrey Bouchard (the “Key Employees”), in substantially the
form attached hereto as Exhibit I (the “Employment Agreements”), duly executed
by each of the Key Employees;
          (n) a guaranty, in substantially the form attached hereto as
Exhibit J, by each of the shareholders of the Seller agreeing to guaranty the
Seller’s indemnity obligations contained in this Agreement;
          (o) certificates of title to all motor and other titled vehicles
included in the Purchased Assets, duly endorsed for transfer to the Purchaser as
of the Closing Date;
          (p) the certificates required by Sections 9.2(a) and 9.2(b);
          (q) evidence satisfactory to the Purchaser that the Seller has waived
all of its rights to enforce the noncompetition provisions contained in the
following agreements: (i) Amended and Restated Incentive Unit Agreement with
Robert Newton, (ii) Amended and Restated Incentive Unit Agreement with Jeffrey
Bouchard, and (iii) Confidentiality, Noncompete and Nondisclosure Agreements
signed by each of the Transferred Employees; and
          (r) such other documents and instruments as the Purchaser reasonably
requests to consummate the transactions contemplated hereby.
          5.3 Deliveries by the Purchaser. On the Closing Date, the Purchaser
shall deliver to the Seller the following items:
          (a) the Closing Purchase Price;
          (b) the Escrow Agreement, duly executed by the Purchaser (or its
Affiliate) and the Escrow Agent, with the Escrow Amount paid to the Escrow
Agent;
          (c) the Bill of Sale, duly executed by the Purchaser (or its
Affiliate);
          (d) the Assumption Agreement, duly executed by the Purchaser (or its
Affiliate);

15



--------------------------------------------------------------------------------



 



          (e) the Non-Competition Agreement, duly executed by the Purchaser (or
its Affiliate);
          (f) the Leases, duly executed by the Purchaser (or its Affiliate);
          (g) the Employment Agreements, duly executed by the Purchaser (or its
Affiliate);
          (h) the certificates required by Sections 9.3(a) and 9.3(b); and
          (i) such other documents and instruments as the Seller reasonably
requests to consummate the transactions contemplated hereby.
ARTICLE 6: REPRESENTATIONS AND WARRANTIES OF THE SELLER
          The Seller represents and warrants to the Purchaser as follows:
          6.1 Existence and Good Standing. The Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation and is duly qualified to do business as a foreign corporation
and is in good standing in the jurisdictions set forth on Schedule 6.1, which
are the only jurisdictions in which the Seller is required to be so qualified.
The Seller has delivered to the Purchaser true, correct and complete copies of
its organizational documents, each as currently in effect and reflecting any and
all amendments thereto through the Closing Date. Such organizational documents
are in full force and effect and the Seller is not in violation of any provision
thereof.
          6.2 Power. The Seller has the requisite power and authority to
(a) own, operate and lease its properties and assets as and where currently
owned, operated and leased, and (b) carry on its business as currently
conducted. The Seller has the requisite power and authority to execute, deliver
and perform fully its obligations under this Agreement and the Ancillary
Agreements. No further action on the part of the Seller is or will be required
in order for the Seller to have the requisite corporate power and authority in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements.
          6.3 Enforceability. The Seller’s execution, delivery and performance
of this Agreement and the Ancillary Agreements, and the consummation by the
Seller of the transactions contemplated hereby and thereby, have been duly and
validly authorized by all necessary board of director and shareholder action on
the part of the Seller, and constitute the valid and legally binding obligations
of the Seller enforceable against the Seller in accordance with their terms.
          6.4 No Conflict. Except as set forth on Schedule 6.4, neither the
Seller’s execution of this Agreement or the Ancillary Agreements, nor the
performance by the Seller of its obligations hereunder or thereunder will
(a) violate or conflict with the Seller’s organizational documents or any Law or
Order, (b) violate, conflict with or result in a breach or termination of, or
otherwise give any Person additional rights or compensation under, or the right
to terminate or accelerate, or constitute (with notice or lapse of time, or
both) a default under the terms of any note, deed, lease, instrument, security
agreement, mortgage, commitment, contract, agreement,

16



--------------------------------------------------------------------------------



 



license or other instrument or oral understanding to which the Seller is a party
or by which any of the Purchased Assets are bound, or (c) result in the creation
or imposition of any Lien with respect to, or otherwise have an adverse effect
upon, any of the Purchased Assets.
          6.5 Consents. Except as set forth on Schedule 6.5, no consent,
approval or authorization of, or any notice to, any Person is required in
connection with the execution and delivery by the Seller of this Agreement or
the Ancillary Agreements or the consummation by the Seller of the transactions
contemplated hereby or thereby.
          6.6 Real Property.
          (a) The Seller does not own any real property.
          (b) The Leased Real Property constitutes all Real Property used or
occupied for the operation of the Business. The Seller has a valid and
enforceable leasehold interest in all of the Leased Real Property. No portion of
the Leased Real Property is leased or subleased to any third party, and no third
party is in possession of any of the Leased Real Property. The Seller has
provided the Purchaser with accurate, correct and complete copies of all written
leases and other agreements relating to the Leased Real Property, including all
amendments related thereto, and through the notes to the Financial Statements
summaries of the material terms of all un-written arrangements with respect to
the Leased Real Property. The Seller is in peaceable possession of the Leased
Real Property.
          (c) None of the Leased Real Property is subject to any easements,
rights of way, licenses, grants, building or use restrictions, exceptions,
reservations, limitations or other impediments which materially and adversely
affect the value to the Business of the leasehold interest therein or which
materially interfere with or impair the present and continued use thereof in the
usual and normal conduct of the Business as currently conducted. Except as set
forth on Schedule 6.6(c), the Leased Real Property is in good condition and
repair (subject to normal wear and tear) and is sufficient for the operation of
the Business as it is currently conducted. Except as set forth on Schedule
6.6(c), all of the Leased Real Property has been maintained and repaired
consistent with past practice in a manner that is appropriate for the continued
operation of the Business. The Seller has not contracted for any material to be
furnished or labor to be performed in connection with any improvements located
on the Leased Real Property for which (i) such work has not been completed,
(ii) such material has not been furnished or (iii) payment has not been made.
          (d) Neither the whole nor any portion of the Leased Real Property has
been condemned, requisitioned or otherwise taken by any public authority, no
notice of any such condemnation, requisition or taking has been received and, to
the Knowledge of the Seller, no such condemnation, requisition or taking of the
Leased Real Property is threatened. There are no public improvements pending or,
to the Knowledge of the Seller, threatened that may result in special
assessments against or otherwise affecting the Leased Real Property. Each
building or other facility located at the Leased Real Property currently is
served by gas, electricity, water, sewage and waste disposal and other utilities
adequate to operate such building or facility in accordance with its current
use, and none

17



--------------------------------------------------------------------------------



 



of the utility companies serving any such building or facility has threatened
the Seller with any reduction in service. All of said utilities are installed
and operating and all installation and connection charges have been paid for in
full.
          (e) The Leased Real Property is in material compliance with, and all
buildings, structures, other improvements and fixtures on such Leased Real
Property and the operations of the Business in or about any Leased Real Property
therein conducted, conform in all material respects to all applicable health,
fire, safety, zoning and building Laws and all applicable covenants, conditions
and restrictions. The Leased Real Property includes all rights to any off-site
facilities necessary to ensure compliance with all applicable Laws. The zoning
of each parcel of Leased Real Property permits the existing improvements and the
continued operation of the Business by the Purchaser at such sites following the
Closing in the manner operated by the Seller prior to the Closing. The Seller
has all easements and rights necessary or appropriate to conduct the Business at
the Leased Real Property.
          6.7 Personal Property. The Seller and J&M Equipment have entered into
the J&M Equipment Agreement pursuant to which J&M will immediately prior to the
Closing convey to the Seller the equipment listed on Schedule 6.7. The Seller
has (or will have immediately prior to the Closing, in the case of the equipment
listed on Schedule 6.7) good and marketable title to, or valid and enforceable
leasehold or license interests in, all of the Purchased Assets, in each case
free and clear of all Liens other than Permitted Liens. The tangible Purchased
Assets other than inventory are in good condition and repair (subject to normal
wear and tear) and are sufficient for the operation of the Business as it is
currently conducted. All of the tangible Purchased Assets other than inventory
have been maintained, repaired and replaced consistent with past practice in a
manner that is appropriate for the continued operation of the Business.
          6.8 Necessary Property. The Purchased Assets, when transferred to the
Purchaser, and the Leased Real Property, when leased to the Purchaser, will be
adequate and sufficient to permit the Purchaser to conduct the Business as
conducted by the Seller prior to the Closing Date. The Seller is the only entity
through which the Business is conducted, and the Seller does not own, lease or
use any assets in the conduct of the Business other than the Leased Real
Property, the Purchased Assets and the Retained Assets. No Affiliate of the
Seller owns or uses any assets used or useful in the Business, other than the
Leased Real Property and the machinery and equipment that is the subject of the
J&M Equipment Agreement.
          6.9 Litigation. There is no instance in which the Seller, in
connection with the operation of the Business or the Purchased Assets, is
(a) subject to any unsatisfied Order or (b) a party, or, to the Knowledge of the
Seller, is threatened to be made a party, to any Proceeding. There are no
Proceedings pending or, to the Knowledge of the Seller, threatened that question
the validity of this Agreement, the Ancillary Agreements or any of the
transactions contemplated hereby or thereby.
          6.10 Compliance with Laws and Orders. The Seller is now, and, to the
Knowledge of the Seller, has been during the preceding five years, in material
compliance with all Laws and Orders applicable to the Purchased Assets and the
Business. The Seller does not

18



--------------------------------------------------------------------------------



 



have Knowledge of any proposed Law or Order that would be applicable to the
Purchased Assets or the Business and that would have a Material Adverse Effect.
          6.11 Conduct of Business. Since December 31, 2006, the Seller has
conducted the Business in the Ordinary Course of Business (apart from entry into
this Agreement and discussions with Brush and its Affiliates, including the
Purchaser, leading thereto), and there has not been any material adverse change
in the operation of the Business or the performance or financial condition of
the Seller. Without limiting the generality of the foregoing, except for entry
into this Agreement and as set forth on Schedule 6.11, since December 31, 2006,
the Seller has not:
          (a) borrowed any amount or incurred or become subject to any liability
except (i) current liabilities incurred in the Ordinary Course of Business,
(ii) liabilities under Contracts entered into in the Ordinary Course of
Business, and (iii) borrowings under lines of credit existing on such date;
          (b) mortgaged, pledged or subjected to any Lien any of the Purchased
Assets, except Permitted Liens;
          (c) sold, assigned or transferred (including, without limitation,
transfers to any employees, shareholders or Affiliates) any Purchased Assets
except in the Ordinary Course of Business, or canceled any material debts or
claims;
          (d) waived any material rights of value;
          (e) taken any other action or entered into any other transaction
(including any transactions with employees, shareholders or Affiliates) other
than in the Ordinary Course of Business;
          (f) suffered any material theft, damage, destruction or loss of or to
any Purchased Assets;
          (g) (i) increased the salary, wages or other compensation rates of any
officer, employee, director, partner or consultant of the Seller; or (ii) made
or granted any increase in any Employee Benefit Plan, or amended or terminated
any existing Employee Benefit Plan, or adopted any new Employee Benefit Plan or
made any commitment or incurred any liability to any labor organization;
          (h) authorized or made any capital expenditures or commitments
therefor in excess of $25,000 individually;
          (i) made any change in its accounting or Tax principles, practices or
policies from those utilized in the preparation of the Financial Statements;
          (j) made any material write-off or write-down of or made any
determination to write-off or write-down any of its assets and properties;

19



--------------------------------------------------------------------------------



 



          (k) made any change in its general pricing practices or policies,
other than pricing changes expressly contemplated by Contracts listed on
Schedule 6.15, or any change in its credit or allowance practices or policies;
          (l) engaged in any activity that reasonably could be expected to
result in a reduction, temporary or otherwise, in the demand for, or an increase
in the returns of the products offered by the Seller following the Closing,
including sales of products on terms or at prices or quantities outside the
Ordinary Course of Business;
          (m) entered into any amendment, modification, termination (partial or
complete, but excluding termination or expiration in accordance with its terms)
or granted any waiver under or given any consent with respect to any agreement
that is required (or had it been in effect on the date of this Agreement would
have been required) to be disclosed in the Schedules to this Agreement,
excluding any of the same expressly identified in the Schedules to this
Agreement;
          (n) licensed in or purchased any Intellectual Property other than in
the Ordinary Course of Business or licensed out or otherwise permitted any
Person to use any Intellectual Property owned by or licensed to the Seller;
          (o) commenced or terminated any line of business; or
          (p) agreed to do any of the foregoing.
          6.12 Labor Matters.
          (a) (i) The Seller is not a party to or bound by any union contract,
collective bargaining agreement, employment contract, independent contractor
agreement, consultation agreement, or other similar type of contract, (ii) the
Seller has not agreed to recognize any union or other collective bargaining
unit, and (iii) no union or collective bargaining unit has been certified as
representing the Seller’s employees and no organizational attempt has been made
or threatened by or on behalf of any labor union or collective bargaining unit
with respect to any of the Seller’s employees. The Seller has not experienced
any labor strike, dispute, slowdown or stoppage or any other material labor
difficulty during the past five years.
          (b) Schedule 6.12(b) sets forth a list of all employees of the Seller,
the rate of all regular and special compensation (other than pursuant to
Employee Benefit Plans) payable to each such person in any and all capacities,
and any regular or special compensation (other than pursuant to Employee Benefit
Plans) that will be payable to each such person in any and all capacities as of
the Closing Date other than the then current accrual of regular payroll
compensation. Except as set forth on Schedule 6.12(b), the Seller does not
employ any employee who cannot be dismissed immediately without notice and
without further liability to the Seller, subject to applicable Laws relating to
employment discrimination. Except as set forth on Schedule 6.12(b), the Seller
does not have any Knowledge that any of its employees are unwilling to accept
employment with the Purchaser. Assuming compliance by the Purchaser with
Section 8.11(a), there has

20



--------------------------------------------------------------------------------



 



been no “mass layoff” or “plant closing” as defined by the Worker Adjustment and
Retraining Notification Act with respect to the Seller.
          6.13 Employee Benefit Plans.
          (a) Schedule 6.13 sets forth a complete list of (i) all “employee
benefit plans,” as defined in Section 3(3) of ERISA, (ii) all other severance
pay, salary continuation, bonus, incentive, stock option, retirement, pension,
profit sharing or deferred compensation plans, contracts, programs, funds, or
arrangements of any kind, and (iii) all other employee benefit plans, contracts,
programs, funds, or arrangements (whether written or oral, qualified or
nonqualified, funded or unfunded, foreign or domestic, but only to the extent
the Seller has any remaining obligations thereunder) and any trust, escrow, or
similar agreement related thereto, whether or not funded, in respect of any
present or former employees, directors, officers, shareholders, consultants, or
independent contractors of the Seller (or any trade or business (whether or not
incorporated) (i) under common control within the meaning of Section 4001(b)(1)
of ERISA with the Seller or (ii) that together with the Seller is treated as a
single employer under Section 414(t) of the Code (the “Controlled Group”)) or
with respect to which the Seller (or the Controlled Group) has made or is
required to make payments, transfers, or contributions (all of the above being
hereinafter individually or collectively referred to as “Employee Benefit Plan”
or “Employee Benefit Plans,” respectively). The Seller does not have any
liability with respect to any plan, arrangement or practice of the type
described in the preceding sentence other than the Employee Benefit Plans.
          (b) True and complete copies of the following materials have been
delivered to the Purchaser: (i) all current plan documents for each Employee
Benefit Plan or, in the case of an unwritten Employee Benefit Plan, a written
description thereof, (ii) all determination letters from the IRS with respect to
any of the Employee Benefit Plans that are intended to be qualified under
Section 401(a) of the Code, (iii) all current summary plan descriptions,
summaries of material modifications, annual reports, and summary annual reports,
(iv) all current trust agreements, insurance contracts, and other documents
relating to the funding or payment of benefits under any Employee Benefit Plan,
and (v) any other documents, forms or other instruments relating to any Employee
Benefit Plan reasonably requested by the Purchaser.
          (c) Each Employee Benefit Plan has been maintained, operated, and
administered in material compliance with its terms and any related documents or
agreements and in material compliance with all applicable Laws. The Seller has
made all contributions and payments due under each Employee Benefit Plan and
there is no funding deficiency thereunder. There have been no prohibited
transactions or material breaches of any of the duties imposed on “fiduciaries”
(within the meaning of Section 3(21) of ERISA) by ERISA with respect to the
Employee Benefit Plans that could result in any material liability or excise tax
under ERISA or the Code being imposed on the Seller.
          (d) Each Employee Benefit Plan intended to be qualified under Section
401(a) of the Code is so qualified and has heretofore been determined by the IRS
to be so qualified, and each trust created thereunder has heretofore been
determined by

21



--------------------------------------------------------------------------------



 



the IRS to be exempt from tax under the provisions of Section 501(a) of the
Code, and nothing has occurred since the date of any such determination that
could reasonably be expected to give the IRS grounds to revoke such
determination.
          (e) Except as set forth on Schedule 6.13(e), the Seller currently does
not have and at no time in the past has had an obligation to contribute to a
“defined benefit plan” as defined in Section 3(35) of ERISA, a pension plan
subject to the funding standards of Section 302 of ERISA or Section 412 of the
Code, a “multiemployer plan” as defined in Section 3(37) of ERISA or Section
414(f) of the Code or a “multiple employer plan” within the meaning of Section
210(a) of ERISA or Section 413(c) of the Code.
          (f) With respect to each group health plan benefiting any current or
former employee of the Seller or any member of the Controlled Group that is
subject to Section 4980B of the Code, the Seller and each member of the
Controlled Group has complied in all material respects with the continuation
coverage requirements of Section 4980B of the Code and Part 6 of Subtitle B of
Title I of ERISA.
          (g) Schedule 6.13(g) sets forth all bonuses paid or payable to
employees, agents and consultants of and to the Seller as a result of the
transactions contemplated by this Agreement.
          (h) Except as set forth on Schedule 6.13(h), the Seller is not a party
to any contract under which any person may receive payments characterized as
“excess parachute payments” within the meaning of Section 280G of the Code.
          6.14 Environmental. Except as set forth on Schedule 6.14 or as
identified as a result of any of the Phase II environmental sampling
contemplated by Section 8.1:
          (a) There are no underground tanks and related pipes, pumps and other
facilities regardless of their use or purpose, whether active or abandoned, at
the Leased Real Property.
          (b) To the Knowledge of the Seller, there is no asbestos nor any
asbestos-containing materials used in, applied to or in any way incorporated in
any building, structure or other form of improvement on the Leased Real
Property. The Seller does not sell and has not sold any product containing
asbestos or that utilizes or incorporates asbestos-containing materials in any
way.
          (c) The Seller is presently and, to the Knowledge of the Seller, for
the past five years has been in material compliance with all Environmental Laws
applicable to the Leased Real Property and the Business, and the Seller has not
received notice from any Governmental Authority (other than as may have
previously been resolved in full), and has no Knowledge, of any Environmental
Conditions at the Leased Real Property that require reporting, investigation,
assessment, cleanup, remediation or any other type of response action pursuant
to any Environmental Law or that could be the basis for any liability of the
Seller of any kind pursuant to any Environmental Law.

22



--------------------------------------------------------------------------------



 



          (d) The Seller has not generated, manufactured, refined, transported,
treated, stored, handled, disposed, transferred, produced, or processed any
Hazardous Materials at or upon the Leased Real Property, except in material
compliance with all applicable Environmental Laws, and there has been no Release
or Threat of Release by the Seller of any Hazardous Material at or in the
vicinity of the Leased Real Property that requires or may require reporting,
investigation, assessment, cleanup, remediation or any other type of response
action by the Seller pursuant to any Environmental Law.
          (e) The Seller has not (i) entered into or been subject to any consent
decree, compliance order, or administrative order with respect to any
Environmental Condition or relating to obligations under any Environmental Law;
(ii) received notice under the citizen suit provisions of any Environmental Law
in connection with the Leased Real Property; (iii) received any request for
information, notice, demand letter, administrative inquiry, or formal or
informal complaint or claim with respect to any Environmental Condition at the
Leased Real Property; or (iv) been subject to or threatened with any
governmental or citizen enforcement action with respect to the Leased Real
Property.
          (f) There currently are effective all Permits required under any
Environmental Law that are necessary for the Seller’s activities and operations
at the Leased Real Property, for any past or ongoing alterations or improvements
thereon and for the Seller’s business operations, and any applications for
renewal of such Permits have been submitted on a timely basis.
          (g) To the Knowledge of the Seller, the Business will not require a
material capital expenditure or annual operating expense increase during the two
years following the Closing Date to achieve compliance with any Environmental
Law.
          (h) The Seller has provided to the Purchaser copies of all documents,
records, and information in its possession or control concerning Environmental
Conditions, compliance with or potential liability under Environmental Laws or
exposure of any Person to any Hazardous Material in connection with the Seller’s
business operations, including, without limitation, previously conducted
environmental compliance audits, underground storage tank closures,
environmental site assessments, asbestos surveys and documents regarding any
Release of Hazardous Materials at, upon, under or from the Leased Real Property,
spill control plans, and environmental agency reports and correspondence.
          6.15 Contracts. Schedule 6.15 sets forth all contracts, agreements,
leases, licenses, instruments, guarantees, bids, orders and proposals to which
the Seller is a party or by which any of the Purchased Assets are bound, other
than purchase and sale orders entered into in the Ordinary Course of Business
(each, a “Contract” and collectively, the “Contracts”). The Seller has provided
to the Purchaser true, correct and complete copies of each Contract, as amended
to date. Each Contract listed on Schedule 6.15 (or required to be listed on
Schedule 6.15) is a valid, binding and enforceable obligation of the Seller,
enforceable against the Seller in accordance with its terms. With respect to the
Contracts listed on Schedule 6.15 (or required to be listed on Schedule 6.15):
(a) neither the Seller, nor, to the Knowledge of the Seller, any other party
thereto, is in default under or in violation of any Contract; (b) no event has

23



--------------------------------------------------------------------------------



 



occurred that, with notice or lapse of time or both, would constitute such a
default or violation; and (c) the Seller has not released any of its rights
under any Contract.
          6.16 Permits. Schedule 6.16 sets forth a complete and accurate list of
all Permits relating to the Purchased Assets held by the Seller and used in the
conduct of the Business. The Seller is in material compliance with the terms of
such Permits and there is no pending or, to the knowledge of the Seller,
threatened termination, expiration or revocation thereof, it being understood
that the Seller will cause all of such Permits to be terminated following the
Closing to the extent the same are not transferable to the Purchaser. Except for
the Permits set forth and described in Schedule 6.16, there are no Permits,
whether written or oral, necessary or required for the conduct of the Business
or for the ownership or use of any of the Purchased Assets.
          6.17 Intellectual Property.
          (a) Schedule 6.17(a) sets forth an accurate and complete list,
including the owner, application or registration number and date, and
jurisdiction, as applicable, of all of the following Purchased Intellectual
Property: (i) patents and applications therefor, (ii) registered trademarks and
applications therefor, (iii) Internet domain names and (iv) proprietary
software, computer systems and databases that are material to the Business. The
Seller does not own any invention disclosures or registered copyrights. All
fees, taxes, annuities and other payments associated with filing, prosecuting,
issuing, recording, registering or maintaining any such Purchased Intellectual
Property have been paid in full through Closing in a timely manner to the proper
Governmental Authority, and except as set forth on Schedule 6.17(a), no such
fees are due within the one year period following Closing. All actions required
to record each owner throughout the entire chain of title of all of the
Purchased Intellectual Property required to be listed on Schedule 6.17(a) with
each applicable Governmental Authority up through the Closing have been taken,
including payment of all costs, fees, taxes and expenses associated with such
recording activities.
          (b) Except as set forth on Schedule 6.17(b) and with respect to
licenses of generally available computer software (i) the Seller is the sole and
exclusive owner of all right, title and interest in and to the Purchased
Intellectual Property and the entire right, title and interest of such Purchased
Intellectual Property required to be listed on Schedule 6.17(a) is recorded with
the applicable Governmental Authority solely in the name of the Seller, and
(ii) except pursuant to a Contract listed on Schedule 6.15, the Seller has not
granted to any Person any rights to utilize any Purchased Intellectual Property
or sell any products or services that utilize or incorporate, or that were
developed utilizing or incorporating, any Purchased Intellectual Property.
          (c) There is no notice or pending or threatened claim against the
Seller (and there has not been any such notice or claim) asserting (i) that any
of the Purchased Intellectual Property misappropriates, violates or otherwise
conflicts with the Intellectual Property of any third party, (ii) that any of
the Purchased Intellectual Property is invalid or unenforceable, (iii) that the
present or past conduct of the Business infringes or otherwise violates any
Intellectual Property of any other Person, (iv) that any Person has any rights
to utilize any of the Purchased Intellectual Property or sell any products or

24



--------------------------------------------------------------------------------



 



devices that utilize or incorporate, or that were developed utilizing or
incorporating, any Purchased Intellectual Property, or (v) that could, if
adversely determined against the Seller, adversely affect the Purchaser’s
ability to utilize any of the Purchased Intellectual Property. To the Knowledge
of the Seller, no basis for any such notice or claim exists.
          (d) The operation of the Business does not infringe or otherwise
violate, and has not infringed or otherwise violated, the Intellectual Property
of any other Person. The Seller has not given any notice to any third party
asserting infringement, misappropriation, conflict with, or other violation by
such third parties of any of the Purchased Intellectual Property. To the
Knowledge of the Seller, none of the Purchased Intellectual Property is being
infringed by any Person. Subject to the license agreements identified on
Schedule 6.17(b) or pertaining to generally available computer software, no
obligation exists that would impede or prevent the Seller from selling,
assigning, transferring, conveying and delivering to the Purchaser the entire
right, title and interest of the Seller in and to the Purchased Intellectual
Property. The Seller is not subject to any bars or other restrictions with
respect to its rights to practice under any of the Purchased Intellectual
Property, and subject to the license agreements identified on Schedule 6.17(b)
or pertaining to generally available computer software, no bars or other
restrictions on the Seller’s rights to practice under any of the Purchased
Intellectual Property will be created by, or will, by reason of any action or
inaction of the Seller before or after the Closing Date exist after, the
consummation of the transactions contemplated hereby, other than the fact that
the Seller will be precluded from practicing under any of the Purchased
Intellectual Property by reason of its sale of all right, title and interest of
the Seller therein to the Purchaser.
          (e) All Information Systems used by the Seller are owned, controlled
and operated by the Seller and are not wholly or partly dependent upon any
Information System of any other Person (other than the Internet and Internet
service providers).
     6.18 Financial Statements.
          (a) Attached as Schedule 6.18(a) are complete and accurate copies of
(i) the unaudited balance sheets of the Seller as of December 31, 2006 and
December 31, 2005, and the related unaudited statements of income, cash flow and
shareholders’ equity for the years then ended, together with the notes thereto,
and the other financial information included therewith (collectively, the
“Financial Statements”), and (ii) the unaudited balance sheet of the Seller as
of October 31, 2007 and the related unaudited statements of income, cash flow
and shareholders’ equity for the ten-month period then ended (collectively the
“Interim Financial Statements”).
          (b) The Financial Statements present fairly, in all material respects,
the financial position, results of operations, cash flows and shareholders’
equity of the Seller at the dates and for the time periods indicated, and have
been prepared by the management of the Seller in accordance with the Seller
Basis of Accounting, which is consistent with GAAP except as otherwise noted on
Schedule 6.18(b). The Interim Financial Statements present fairly in all
material respects the financial position, results of operations, cash flows and
shareholders’ equity of the Seller at the date and for the period indicated and
have been prepared in accordance with the Seller Basis of

25



--------------------------------------------------------------------------------



 



Accounting. The Financial Statements and the Interim Financial Statements were
derived from the books and records of the Seller. To the extent required by the
Seller Basis of Accounting, all liabilities of the Seller (including, without
limitation, those relating to employment and environmental matters) have been
properly reserved for on the Financial Statements and Interim Financial
Statements.
          (c) The Seller does not have any liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise, whether due or to become due,
whether known or unknown, regardless of when asserted), except (i) liabilities
reflected in the Balance Sheet, (ii) liabilities that have arisen after the date
of the Balance Sheet in the Ordinary Course of Business (none of which relates
to breach of contract, breach of warranty, tort, infringement, violation of Law
or environmental liability); or (iii) as otherwise set forth in
Schedule 6.18(c).
     6.19 Accounts Receivable and Inventory.
          (a) All accounts and notes receivable of the Seller represent sales
actually made in the Ordinary Course of Business or valid claims as to which
full performance has been rendered by the Seller. All of the accounts and notes
receivable of the Seller are collectible in full in the Ordinary Course of
Business. No counter claims, defenses or offsetting claims with respect to the
accounts or notes receivable of the Seller are pending or, to the Knowledge of
the Seller, threatened. All of the accounts and notes receivable of the Seller
relate solely to sales of goods or services to customers of the Seller, none of
which are Affiliates of the Seller.
          (b) (i) The inventories of the Seller (other than Precious Metals) are
of a quality and quantity useable or saleable in amounts not less than their
respective book values in the Ordinary Course of Business on or prior to the
first anniversary of the Closing Date and (ii) the Precious Metals contained in
Seller’s inventory are of a quality and quantity useable and saleable in the
Ordinary Course of Business. None of the inventory is held on consignment or
otherwise by third parties, except as set forth in Schedule 6.19(b).
     6.20 Taxes.
          (a) The Seller has timely filed all Returns required by applicable Law
to be filed by it.
          (b) The Returns are true, correct and complete in all material
respects.
          (c) Except as set forth on Schedule 6.20(c), the Seller’s Returns have
never been audited by any Taxing Authority.
          (d) All Taxes owed by the Seller (whether or not shown as due and
payable on the Returns that have been filed) have been timely paid, or withheld
and remitted to the appropriate Taxing Authority. The Seller does not have any
liability for the Taxes of any other Person under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
Law), as a transferee or successor, by contract

26



--------------------------------------------------------------------------------



 



or otherwise, other than Real Property Taxes payable by the lessors thereof in
connection with the Leased Real Property and Personal Property Taxes payable by
J&M Equipment with respect to the machinery and equipment that is the subject of
the J&M Equipment Agreement.
          (e) The Seller has not granted any extension or waiver of the statute
of limitations period applicable to any Return, which period (after giving
effect to such extension or waiver) has not yet expired.
          (f) There is no Proceeding now pending or, to the knowledge of the
Seller, threatened against or with respect to the Seller in respect of any Tax.
          (g) There are no Liens for Taxes upon the Purchased Assets, except
Liens for current Taxes not yet due.
          (h) The Seller is not a foreign person within the meaning of
Section 1445 of the Code.
          (i) No claim has ever been made by a Governmental Authority in a
jurisdiction where the Seller does not file Returns that it is or may be subject
to taxation by that jurisdiction or Governmental Authority.
          (j) The Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder or other third party.
     6.21 Customers and Suppliers.
          (a) Schedule 6.21(a) sets forth the six largest customers (based on
the dollar amount of revenues) of the Seller for the years ended December 31,
2005 and December 31, 2006 and the ten month period ended October 31, 2007 (the
“Material Customers”). (i) None of the Material Customers identified for the
year ended December 31, 2006 has reduced materially its business with the Seller
from the levels achieved during the year ended December 31, 2006 and the Seller
has no reason to believe that such a Material Customer will do so; (ii) since
October 31, 2007, no Material Customer identified for the ten month period ended
October 31, 2007 has terminated its relationship with the Seller or threatened
to do so, (iii) the Seller has no reason to believe that its relationship with
any Material Customer will change in a manner materially adverse to the Seller
or the Business and (iv) the Seller is not involved in any claim, dispute or
controversy with any of its customers other than in the Ordinary Course of
Business.
          (b) Schedule 6.21(b) sets forth the six largest suppliers (based on
the dollar amount of purchases) of the Seller for the years ended December 31,
2005 and December 31, 2006 and the ten month period ended October 31, 2007 (the
“Material Suppliers”). (i) None of the Material Suppliers identified for the
year ended December 31, 2006 has reduced materially its sales to the Seller from
the levels achieved during the year ended December 31, 2006 other than due to
changing demand from the Seller, and the Seller has no reason to believe that a
Material Supplier will do so, (ii) since October

27



--------------------------------------------------------------------------------



 



31, 2007, no Material Supplier identified for the ten month period ended
October 31, 2007 has terminated its relationship with the Seller other than due
to changing demand from the Seller or threatened to do so, (iii) the Seller has
no reason to believe that its relationship with any Material Supplier will
change in a manner materially adverse to the Seller or the Business and (iv) the
Seller is not involved in any claim, dispute or controversy with any of its
suppliers other than in the Ordinary Course of Business. Schedule 6.21(b) lists
all suppliers of significant goods or services (other than electricity, gas,
telephone or water) to the Seller with respect to which alternative sources of
supply are not readily available on comparable terms and conditions (including
all suppliers that are the only reasonably available source).
     6.22 Insurance. Schedule 6.22 sets forth a true and complete list of all
insurance policies maintained by the Seller, or under which any director or
officer of the Seller in his or her capacity as such is or has been a party, an
insured or otherwise the beneficiary of coverage. With respect to each such
policy: (i) the policy is valid and enforceable and in full force and effect,
(ii) the Seller has paid all premiums due and has otherwise performed all of its
obligations under such policy, (iii) there is no breach or default by the
Seller, and no event has occurred that, with notice or the lapse of time, would
constitute a breach or default or permit termination, modification or
acceleration under the policy and the execution of this Agreement or the
Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby will not result in such breach or default or permit any such
termination, modification or acceleration and (iv) no party to the policy has
repudiated any provision thereof. The Seller has not received any notice of
cancellation or termination or non-renewal with respect to any such policy. The
insurance maintained by the Seller is sufficient to comply with all applicable
Laws and Contracts to which it is a party or by which it is bound. To the
Knowledge of the Seller, no event relating to the Seller has occurred that could
reasonably be expected to result in a retroactive upward adjustment in premiums
under any of the insurance policies set forth on Schedule 6.22. To the Knowledge
of the Seller, no insurance carrier providing insurance to the Seller is in
receivership, conservatorship, liquidation or similar proceedings. Except for
deductible obligations set forth in the Seller’s insurance policies provided to
the Purchaser, the Seller does not have any self-insured or co-insurance
programs.
     6.23 Product Liability and Warranty.
          (a) Each product manufactured, sold or otherwise delivered by the
Seller has been in conformity with all applicable contractual commitments and
all express and implied warranties, and the Seller does not have any liability
(and, to the Knowledge of the Seller, there is no reasonable basis for any
present or future Proceeding against the Seller) for replacement or repair of
any such products or other damages or other costs in connection therewith,
subject only to the reserve for product warranty claims set forth in the Balance
Sheet. There have been no product recalls by the Seller. No product
manufactured, sold, leased or delivered by the Seller is subject to any
guaranty, warranty or other indemnity beyond the applicable standard terms and
conditions of sale, lease or service and any warranties expressly set forth in
the Contracts listed on Schedule 6.15. Schedule 6.23 sets forth true and
complete copies of the standard terms and conditions of sale, lease or service
of the Seller (containing applicable guaranty, warranty and indemnity
provisions).

28



--------------------------------------------------------------------------------



 



          (b) The Seller does not have any liability and, to the knowledge of
the Seller, there is no basis for any present or future Proceeding against the
Seller giving rise to any liability, arising out of any injury to Person or
property as a result of the ownership, possession or use of a product designed,
manufactured, assembled, repaired, sold, leased, delivered, installed or
otherwise distributed, or services rendered, by the Seller.
     6.24 Related Party Transactions. Except as set forth in Schedule 6.24,
neither the current or former directors, officers or employees of the Seller nor
any Affiliate of the Seller, (a) has or during the last three fiscal years has
had any direct or indirect interest (i) in, or is or during the last three
fiscal years was a director, officer or employee of, any Person that is a
client, customer, supplier, lessor, lessee, debtor, creditor or competitor of
the Seller, or (ii) in any material property, asset or right that is owned or
used by the Seller in the conduct of its business, or (b) is or during the last
three fiscal years has been a party to any agreement or transaction with the
Seller.
     6.25 Brokers. Except as set forth on Schedule 6.25, no Person has acted
directly or indirectly as a broker, finder or financial advisor for the Seller
in connection with the negotiations relating to the transactions contemplated by
this Agreement, and no Person is entitled to any fee or commission or like
payment in respect thereof based in any way on any agreement, arrangement or
understanding made by or on behalf of the Seller.
ARTICLE 7: REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser hereby represents and warrants to the Seller as follows:
     7.1 Existence and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of New York.
     7.2 Power. The Purchaser has the power and authority to execute, deliver
and perform fully its obligations under this Agreement and the Ancillary
Agreements.
     7.3 Enforceability. The execution, delivery and performance by the
Purchaser of this Agreement and the Ancillary Agreements, and the consummation
of the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary action on the part of the Purchaser and constitute
the valid and legally binding obligations of the Purchaser enforceable against
the Purchaser in accordance with their terms.
     7.4 No Conflict. Neither the execution of this Agreement or the Ancillary
Agreements, nor the performance by the Purchaser of its obligations hereunder or
thereunder will (a) violate or conflict with the Purchaser’s certificate of
incorporation or bylaws, or any Law or Order to which the Purchaser is subject,
or (b) violate, conflict with or result in a breach or termination of, or
constitute (with notice or lapse of time, or both) a default under the terms of
any note, deed, lease, instrument, security agreement, mortgage, commitment,
contract, agreement, license or other instrument or oral understanding to which
the Purchaser is a party or by which it is bound.

29



--------------------------------------------------------------------------------



 



     7.5 Consents. No consent, approval or authorization of, or notice to, any
Person is required in connection with the execution, delivery or performance by
the Purchaser of this Agreement or the Ancillary Agreements.
     7.6 Brokers. No Person has acted directly or indirectly as a broker, finder
or financial advisor for the Purchaser, Brush or any Affiliate of them in
connection with the negotiations relating to the transactions contemplated by
this Agreement, and no Person is entitled to any fee or commission or like
payment in respect thereof based in any way on any agreement, arrangement or
understanding made by or on behalf of the Purchaser, Brush or any Affiliate of
them.
     7.7 Financing. The Purchaser has adequate financing to consummate the
transactions contemplated by this Agreement and thereafter discharge the Assumed
Liabilities.
     7.8 Litigation. There are no Proceedings pending or, to the knowledge of
the Purchaser, threatened that question the validity of, or call into question
the ability of the Purchaser to perform, this Agreement, the Ancillary
Agreements or any of the transactions contemplated hereby or thereby.
     7.9 Financial Statements. Attached as Schedule 7.9 are complete and
accurate copies of the unaudited balance sheet of the Purchaser as of
November 30, 2007 and the related unaudited statement of income for the
eleven-month period then ended. Such financial statements present fairly, in all
material respects, the financial position and results of operation at the date
and for the time period included and have been prepared in accordance with GAAP,
except for the absence of notes and customary year end adjustments.
ARTICLE 8: COVENANTS AND AGREEMENTS
     8.1 Access to Information. From the date of this Agreement until the
Closing Date or the earlier termination of this Agreement pursuant to
Section 10.1, the Seller shall, after reasonable prior notice, (y) provide the
Purchaser and the Purchaser’s counsel, financing sources, accountants,
representatives and agents access, during normal business hours, to all
personnel, offices, properties, books and records, documents and other
information of the Seller as the Purchaser from time to time reasonably requests
and (z) provide access to the Leased Real Property to the Purchaser and its
contractors to conduct any Phase II environmental sampling. All access to the
Leased Real Property (including without limitation to conduct Phase II
environmental sampling) and to personnel of the Purchaser shall be arranged
through Jerome M. Scharr, the Seller’s Chairman, and shall be carried out in a
manner so as not to interfere with the Seller’s business operations. All
information obtained by the Purchaser pursuant to this Section 8.1, including
without limitation as a result of any environmental sampling, shall be subject
to the terms and conditions of the Confidentiality Agreement, and the Purchaser
hereby joins in the Confidentiality Agreement and agrees to be bound thereby in
the same manner as Brush. In connection with any Phase II environmental
sampling, the Purchaser agrees as follows:
          (a) The Purchaser shall provide the Seller with the proposed scope of
work for the sampling at least two business days prior to the proposed date for
the

30



--------------------------------------------------------------------------------



 



sampling, and shall not carry out the sampling without the Seller’s prior
written approval of the proposed scope of work, such approval not to be
unreasonably withheld or delayed.
          (b) If any cuttings and/or waters from such sampling contain any
Hazardous Materials, then the Purchaser agrees that it shall be required, at its
sole cost and expense, to dispose of such cuttings and/or waters off-site in
full compliance with the Environmental Laws, unless the sampling results
demonstrate that said cuttings and/or waters are non-hazardous and can be
re-deposited on the Leased Real Property in full compliance with the
Environmental Laws. With respect to any off-site disposal of cuttings and/or
waters, Seller agrees that Purchaser may manifest the same under Seller’s name,
generator identification number and signature, if applicable. Seller agrees to
defend, indemnify and hold harmless Purchaser, and its Affiliates, officers,
directors, employees and agents of any of them from and against any and all
Losses arising out of the off-site disposal of cuttings and/or waters removed by
Purchaser or its employees, contractors, subcontractors and/or agents during the
Phase II investigation.
          (c) Promptly following the completion of such sampling, the Purchaser
shall, at its sole cost and expense, return the Leased Real Property to its
pre-sampling condition, subject to terms and conditions hereof and subject to
reasonable, non-material change resulting from the disturbance caused to the
Leased Real Property by such sampling. The terms and provisions of this
Section 8.1 shall survive Closing or any earlier termination of this Agreement.
          (d) The Purchaser agrees that, in making any Phase II environmental
sampling or environmental inspections of the Premises, the Purchaser and its
agents will each carry not less than One Million Dollars ($1,000,000.00)
comprehensive general liability insurance with contractual liability endorsement
which insures the Purchaser’s indemnity obligations hereunder, and which names
the Seller and the lessors of the Leased Real Property as additional insureds
thereunder, and will provide the Seller with written evidence of same, will not
reveal to any third party not approved by the Seller the results of its
inspections or samplings, unless otherwise required by law, and will restore
promptly any physical damage caused by the inspections. The Purchaser shall
permit the Seller to have a representative present during all inspections or
samplings. The Purchaser agrees (which agreement shall survive Closing or
termination of this Agreement) to provide the Seller, promptly following the
Seller’s request, with a copy of any inspection or sampling report obtained by
the Purchaser, and to indemnify, defend, and hold the Seller and the lessors of
the leased Real Property harmless from any Losses arising out of a breach of
this Section 8.1. Any inspections or samplings shall be at the Purchaser’s
expense.
     8.2 Conduct of Business in Normal Course. The Seller covenants and agrees,
from and after the date of this Agreement and until the Closing Date or the
earlier termination of this Agreement pursuant to Section 10.1, to use
reasonable efforts consistent with good business judgment to preserve its
present business organization intact, keep available the services of its present
employees, preserve present relationships with Persons having business dealings
with the Seller and generally operate the Business in the ordinary and regular
course consistent with prior practices (including, without limitation, funding
budgeted capital expenditures), maintain its books and records in accordance
with good business practice and the

31



--------------------------------------------------------------------------------



 



Seller Basis of Accounting, and maintain all Permits necessary for the conduct
of the Business as currently conducted. The Seller covenants and agrees that,
except as otherwise expressly contemplated by this Agreement or as specifically
consented to in writing by the Purchaser, from and after the date of this
Agreement and until the Closing Date or the earlier termination of this
Agreement pursuant to Section 10.1, the Seller shall not undertake or permit any
action that would require disclosure under Schedule 6.11 hereof or result in a
breach of the representations and warranties contained in Section 6.11. Nothing
in this Section 8.2 will prohibit the Seller from distributing cash to its
shareholders to fund their federal and state income tax obligations on account
of the Seller’s net income generated during the fourth calendar quarter of 2007.
The Seller covenants and agrees, from and after the date of this Agreement and
until the Closing Date or the earlier termination of this Agreement pursuant to
Section 10.1, that it will not, without the prior consent of the Purchaser,
(i) enter into any Contracts that involve payments of $50,000 or more (other
than purchase and sale orders in the Ordinary Course of Business) or (ii) enter
into any purchase and sale orders that involve payments of $50,000 or more that
require consent to assign them to the Purchaser.
     8.3 Notification of Certain Matters. The Seller, on the one hand, and the
Purchaser, on the other hand, agree to give prompt notice to the other of
(a) the occurrence, or failure to occur, of any event that occurrence or failure
to occur would be likely to cause any of its representations or warranties
contained in this Agreement to be untrue or inaccurate at any time from the date
of this Agreement to the Closing Date, and (b) any failure on its part to comply
with or satisfy any covenant or agreement to be complied with or satisfied by it
hereunder.
     8.4 Assignments and Consents; Nonassignable Contracts.
          (a) The Seller shall use commercially reasonable efforts after the
date hereof to obtain all necessary assignments, consents, novations, approvals,
authorizations, requirements (including, without limitation, filing and
registration requirements), transfers, waivers and agreements (“Consents”) from
any Persons necessary to authorize, approve or permit the full and complete
sale, conveyance, assignment, sublease or transfer of the Purchased Assets and
to make effective the transactions contemplated by this Agreement.
          (b) The Seller shall use commercially reasonable efforts after the
Closing Date to obtain all necessary Consents from any Persons necessary to
permit the full and complete sale, conveyance, assignment, sublease or transfer
of the Purchased Assets and to make effective the transactions contemplated by
this Agreement as may be required that are not obtained prior to the Closing
Date. Notwithstanding anything in this Agreement to the contrary, neither this
Agreement nor any of the Ancillary Agreements will constitute an agreement to
sell, convey, assign, sublease or transfer any Purchased Assets if any attempted
sale, conveyance, assignment, sublease or transfer of such assets, without the
Consent of another Person to such transfer, would constitute a breach by the
Seller or the Purchaser with respect to such Purchased Asset. In the event that
any required Consent is not obtained on or prior to the Closing Date, (i) the
Seller shall (A) provide to the Purchaser the benefits of the applicable
Contract, (B) cooperate in any reasonable and lawful arrangement designed to
provide such benefits to the Purchaser and (C) enforce at the request of the
Purchaser and for the account of the Purchaser any

32



--------------------------------------------------------------------------------



 



rights of the Seller arising from any such Contract (including the right to
elect to terminate such Contract in accordance with the terms thereof upon the
request of the Purchaser), and (ii) the Purchaser shall perform or otherwise
hold the Seller harmless from all obligations of the Seller under the applicable
Contract arising following the Closing Date.
          (c) The Purchaser shall, following the execution of this Agreement and
continuing after the Closing to the extent necessary, provide all information as
to the Purchaser as the Seller may reasonably request in connection with
obtaining the Consents and otherwise cooperate with the Seller in facilitating
the obtaining of the Consents.
     8.5 Tax Matters.
          (a) Cooperation; Audits. In connection with the preparation of
Returns, audit examinations, and any other Proceedings relating to Taxes, the
Purchaser and the Seller shall cooperate fully with each other, including, but
not limited to, the furnishing or making available during normal business hours
of records, personnel (as reasonably required), books of account, powers of
attorney or other materials necessary or helpful for the preparation of such
Returns, the conduct of audit examinations or the defense of claims by Taxing
Authorities as to the imposition of Taxes. The Seller shall provide, within 10
days of the Purchaser’s request therefor, any information required to be
reported by the Purchaser under Section 6043A of the Code.
          (b) Proration of Certain Taxes. Real Property Taxes with respect to
the Leased Real Property and all Personal Property Taxes with respect to the
Purchased Assets will be prorated as of the Closing Date with (a) the Seller
being liable for such Taxes relating to any time period or periods ending prior
to the Closing Date and (b) the Purchaser being liable for such Taxes relating
to any time period or periods beginning on the Closing Date. Proration of Real
Property Taxes and Personal Property Taxes will be made on the basis of the most
recent officially certified Tax valuation and assessment for the Leased Real
Property and the Purchased Assets. If such valuation pertains to a Tax period
other than that in which the Closing occurs, such apportionment will be
recalculated at such time as actual Tax bills for such period are available and
the parties will cooperate with each other in all respects in connection with
such recalculation and to pay any sums due in consequence thereof to the party
entitled to recover the same within 60 days after the issuance of such actual
tax bills. The Purchaser shall pay the Seller the amount of such Real Property
Taxes and Personal Property Taxes allocable to the Purchaser pursuant to this
section and previously paid by the Seller on the Closing Date, to the extent
identified on the Closing Date, or within five Business Days after written
request therefor by the Seller, to the extent not identified on the Closing
Date. The Seller shall pay the Purchaser the amount of such Real Property Taxes
and Personal Property Taxes allocable to the Seller pursuant to this section on
the earlier of (i) five Business Days after written request therefor by the
Purchaser and (ii) five Business Days prior to the due date of the respective
Taxes. Any payments made pursuant to this Section 8.5(b) shall be treated as an
adjustment to the Purchase Price unless otherwise required by applicable Law.

33



--------------------------------------------------------------------------------



 



          (c) Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other charges and fees (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
(“Transfer Taxes”) are to be paid one-half by the Purchaser and one-half by the
Seller when due, and Returns relating to Transfer Taxes shall be filed by the
party responsible for filing such Return under applicable Law. The parties and
their Affiliates shall cooperate in connection with the filing of any such
Returns including joining in the execution of such Returns.
     8.6 Exclusivity. The Seller shall not authorize or permit any of its
directors, officers, consultants or employees or any investment banker,
financial advisor, attorney, accountant or other representative retained by it,
to directly or indirectly through another Person, (a) solicit, initiate or
encourage (including by way of furnishing information), or take any other action
designed to facilitate, any inquiries or the making of any proposal which
constitutes any Acquisition Proposal or (b) participate in any discussions or
negotiations regarding any Acquisition Proposal. For purposes of this Agreement,
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
relating to any (i) direct or indirect acquisition or purchase of all or
substantially all of the business or assets of the Seller, (ii) direct or
indirect acquisition or purchase of any equity securities of the Seller,
(iii) tender offer or exchange offer that if consummated would result in any
Person beneficially owning any equity securities of the Seller, or (iv) merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving the Seller. The Seller shall not enter into any
letter of intent, agreement in principle, acquisition agreement or other similar
agreement related to any Acquisition Proposal. In addition to the obligations of
the Seller set forth in this Section 8.6, the Seller shall promptly notify the
Purchaser of any Acquisition Proposal, the material terms thereof and the
identity of the Person making such Acquisition Proposal.
     8.7 HSR. The Purchaser and the Seller shall, as promptly as practicable,
but in no event later than fourteen calendar days following the date hereof,
submit all filings required by the HSR Act and thereafter provide any
supplemental information requested in connection therewith. The Purchaser and
the Seller shall furnish to the other such necessary information and reasonable
assistance as the other may request in connection with its preparation of any
filing or submission that is necessary under the HSR Act. The Purchaser and the
Seller shall request early termination of the applicable waiting period under
the HSR Act. The Purchaser and the Seller will promptly inform the other party
of any material communication received by such party from any Governmental
Authority in respect of any filing under the HSR Act. Each of the parties will
(a) use its respective commercially reasonable efforts to comply as
expeditiously as possible with all requests of any Governmental Authority for
additional information and documents, including, without limitation, information
or documents requested under the HSR Act, (b) not (i) extend any waiting period
under the HSR Act or (ii) enter into any agreement with any Governmental
Authority not to consummate the transactions contemplated by this Agreement,
except with the prior consent of the other party; and (c) cooperate with the
other party and use commercially reasonable efforts to contest and resist any
Proceeding, and to have vacated, lifted, reversed or overturned any Order
(whether temporary, preliminary or permanent) that restricts, prevents or
prohibits the consummation of the transactions contemplated by this Agreement.

34



--------------------------------------------------------------------------------



 



     8.8 Further Assurances. From and after the Closing Date, at the request of
the other party, the Seller and the Purchaser shall execute and deliver or cause
to be executed and delivered to the other party such deeds, bills of sale,
assignments or other instruments to the other party in addition to those
required by this Agreement, as such party may reasonably request, in order to
implement the transactions contemplated by this Agreement.
     8.9 Name Change Filings. The Seller shall, within 10 days following the
Closing Date, deliver to the Purchaser evidence of filing with the appropriate
Governmental Authority such amendments as are necessary to change its name so
that it no longer contains the word “Techni-Met” or such other deceptively
similar words. The Seller shall, within 30 days after the Closing Date, take
such actions and file such documents as shall be necessary to reflect such name
changes in all states in which it is qualified to do business as a foreign
corporation, and shall deliver to the Purchaser copies of such documents
evidencing such name change filings.
     8.10 Certain Payments.
          (a) If the Seller receives any payment (other than pursuant to
Article 4 of this Agreement) relating to any Purchased Asset, including any
account receivable included in the Purchased Assets, outstanding on or after the
Closing Date, such payment shall be the property of, and shall be immediately
forwarded and remitted to, the Purchaser. The Seller will promptly endorse and
deliver to the Purchaser any cash, checks or other documents received by the
Seller on account of any such payment.
          (b) If the Purchaser receives any payment which is or relates to a
Retained Asset, including any Tax refund or insurance premium refund, on or
after the Closing Date, such payment shall be the property of, and shall be
immediately forwarded and remitted to, the Seller. The Purchaser will promptly
endorse and deliver to the Seller, to the extent applicable, any cash, checks or
other documents received by the Purchaser on account of any such payment.
          (c) The Seller shall advise the Purchaser (promptly after becoming
aware thereof) of any counterclaims or set-offs that arise subsequent to the
Closing Date of which Seller has Knowledge with respect to any such Purchased
Asset, including any account receivable included in the Purchased Assets.
     8.11 Employee and Employee Benefit Plan Matters.
          (a) The Purchaser shall extend offers of employment to the employees
of the Seller as of the Closing Date other than Jerome M. Scharr, Michael J.
Scharr and Janet S. S. Gochberg. Such offers of employment shall be on such
terms as the Purchaser may choose, subject to the requirements of
Section 8.11(e) below; provided, however, that nothing in this Agreement shall
obligate the Purchaser to employ any such employee for any period of time. The
employees of the Seller who accept offers of employment with the Purchaser are
referred to in this Agreement as the “Transferred Employees.”
          (b) Except as expressly specified in this Section 8.11, the Seller
shall retain all liabilities and assets under, and shall pay all amounts due
pursuant to, all of the

35



--------------------------------------------------------------------------------



 



Employee Benefit Plans maintained by the Seller or any of its Affiliates, and
all wages, salaries, bonuses, commissions and associated Taxes accrued with
respect to all of the Seller’s employees as of the Closing. Except as expressly
specified in this Section 8.11, the Purchaser shall not assume any of the
Employee Benefit Plans maintained by Seller or any of its Affiliates, or any
liability or obligation under any plan, contract, payroll practice or other
arrangement that the Seller or any of its Affiliates sponsors, contributes to,
participates in, or has any liability under prior to the Closing Date, whether
or not disclosed under this Agreement or in any Schedule hereto.
          (c) On or before the Closing Date, the Seller shall adopt appropriate
resolutions to terminate all of the Seller’s Employee Benefit Plans (other than
the Employee Benefit Plans that the Purchaser assumes pursuant to
Section 8.11(h)). The Seller will be responsible for making all required
contributions to the Seller’s Employee Benefit Plans, and for providing any
required notices to its employees regarding the termination of the Seller’s
Employee Benefit Plans. The Purchaser will not have any responsibilities with
respect to the Seller’s Employee Benefit Plans.
          (d) Following the Closing Date, the Purchaser shall reasonably
cooperate with each Transferred Employee to permit the Transferred Employee to
rollover the balance of any funds in any Section 401(k) plan maintained by the
Seller or its Affiliates on behalf of such Transferred Employee into a Section
401(k) plan maintained by the Purchaser. In particular, a Transferred Employee
shall be able to elect to receive a distribution of his or her loan note from
the Seller’s Section 401(k) plan and shall be able to elect to roll over the
loan note to the Purchaser’s Section 401(k) plan. Both the Purchaser and the
Seller shall adopt any amendments to their Section 401(k) plans which are
necessary or desirable to permit the in-kind rollover of the loan notes.
          (e) The Purchaser shall provide the Transferred Employees, considered
as a group, employee benefits under “employee benefit plans,” as defined in
Section 3(3) of ERISA, with a value that is substantially comparable in the
aggregate to those benefits provided to the Transferred Employees under the
Employee Benefit Plans that are “employee benefit plans,” as defined in
Section 3(3) of ERISA, in effect immediately prior to the Closing Date;
provided, however, that nothing in this Agreement shall obligate the Purchaser
to employ any such employee for any period of time or to continue any term or
condition of employment or any employee benefit plan, program or arrangement for
any period of time. With respect to the employee benefit plans, policies or
arrangements that the Purchaser makes available to the Transferred Employees:
          (i) The Transferred Employees shall receive credit for the service
which the Transferred Employees performed for the Seller prior to the Closing
Date for purposes of determining their eligibility to participate and vesting
(excluding for this purpose, any equity compensation arrangements) under such
employee benefit plans, policies or arrangements of the Purchaser. The
Transferred Employees shall receive credit for the service which the Transferred
Employees performed for the Seller prior to the Closing Date for purposes of
determining the accrual of benefits under any vacation pay, severance or service
award plan, policy or arrangement of the Purchaser; provided, however, for the
year in which the Closing occurs, the number of vacation days and sick days that

36



--------------------------------------------------------------------------------



 



each Transferred Employee shall be entitled to as an employee of the Purchaser
shall be equal to (A) that number of unused vacation days and sick days each
that such Transferred Employee was entitled to as of the Closing Date under the
Seller’s vacation and sick day benefit plans, policies or arrangements, but only
to the extent that such unused vacation days and sick days are set forth on
Schedule 8.11(e); and (B) that number of vacation days and sick days to which
each Transferred Employee would be entitled under the terms of the plans,
policies or arrangements of the Purchaser pro rated based on the number of days
from the Closing Date to the end of such year.
          (ii) To the extent applicable with respect to any employee welfare
benefit plans (as defined in Section 3(1) of ERISA) that are maintained by the
Purchaser, the Transferred Employees (and their eligible dependents): (A) shall
be given credit for their service with the Seller for purposes of satisfying any
waiting periods and the application of any pre-existing condition limitations,
(B) shall not be subject to any waiting period greater than the waiting period
applicable to a corresponding employee welfare benefit plan maintained by the
Seller, (C) shall not be subject to any requirements as to evidence of
insurability at all if they were covered immediately prior to the Closing under
a corresponding employee welfare benefit plan maintained by the Seller, and
(D) shall be given credit for amounts paid under a corresponding employee
welfare benefit plan maintained by the Seller during the applicable period for
purposes of applying deductibles, co-payments, out-of-pocket expenses and
similar amounts as though such amounts had been paid in accordance with the
terms and conditions of the employee welfare benefit plan maintained by the
Purchaser.
          (iii) The Purchaser’s employee benefit plans shall contain whatever
provisions are reasonably necessary in order to effect the provisions of this
Section 8.11(e).
     (f) Effective as of the Closing Date, the Seller shall cease to maintain
any Employee Benefit Plan which is a “group health plan” for purposes of
Section 4980B of the Code. On and after the Closing Date, the Purchaser will be
responsible and liable for providing any required notices under Section 4980B of
the Code and for providing “COBRA continuation coverage” (as defined in the
regulations issued under Section 4980B of the Code) to all individuals who are
“M&A qualified beneficiaries” (as defined in the regulations issued under
Section 4980B of the Code) as a result of the transactions contemplated by this
Agreement. Therefore, with respect to any Employee Benefit Plan which is a
“group health plan,” the Purchaser covenants and agrees that, with respect to
all “qualifying events” (as defined in the regulations issued under
Section 4980B of the Code, and including those events resulting from the
transactions contemplated by this Agreement) that occur prior to or on the
Closing Date, the Purchaser shall offer to each of the “M&A qualified
beneficiaries” the opportunity to elect “COBRA continuation coverage,” and will
provide “COBRA continuation coverage” to “M&A qualified beneficiaries” who are
receiving “COBRA continuation coverage” as of the Closing Date or who elect to
receive “COBRA continuation coverage” on or after the Closing Date, all at no
expense to the Seller.

37



--------------------------------------------------------------------------------



 



          (g) The Seller shall be responsible for any severance obligations
arising from or in connection with the transactions contemplated by this
Agreement.
          (h) The Purchaser shall have the right, but not the obligation, to
assume any of the Employee Benefit Plans listed on Schedule 6.13. The Purchaser
will notify the Seller not less than fifteen days prior to the Closing if the
Purchaser decides to assume any of the Employee Benefit Plans. Such notice shall
specify the Employee Benefit Plans that the Purchaser is assuming. Any Employee
Benefit Plan that is not assumed pursuant to this Section 8.11(h) shall be
terminated by the Seller in accordance with Section 8.11(c). Notwithstanding the
foregoing, the Seller shall retain all liabilities and obligations under, and
shall pay all amounts due pursuant to, all of the Employee Benefit Plans
maintained by the Seller or any of its Affiliates as of the Closing.
          (i) No provision in this Section 8.11 shall (i) create any third-party
beneficiary or other rights in any employee or former employee (including any
beneficiary or dependent thereof) of the Seller or any other Person other than
the parties hereto and their respective successors and permitted assigns,
(ii) constitute or create an employment agreement or (iii) constitute or be
deemed to constitute an amendment to any employee benefit plan sponsored or
maintained by the Purchaser or any of its Affiliates.
          8.12 Certain Environmental Investigations. Without the prior written
consent of the Seller and the applicable lessor, in their sole discretion, the
Purchaser shall not conduct any physically invasive environmental testing at the
Leased Real Property, other than the Phase II samplings contemplated by, and
performed in accordance with, Section 8.1 or to the most limited extent required
by (a) the Environmental Laws, (b) the demand of any Governmental Entity or
(c) in connection with a Liability Claim on account of a claim by a third Person
which the Seller has not elected to defend pursuant to Article 11. Anything in
this Agreement to the contrary notwithstanding, the Purchaser shall defend,
indemnify and hold the Seller and the lessor of the applicable Leased Real
Property harmless from any Losses which any of them may incur solely as a result
of any environmental investigation conducted in violation of this Section 8.12.
ARTICLE 9: CLOSING CONDITIONS
          9.1 Conditions to All Parties’ Obligations. The respective obligations
of each party hereunder are subject to the satisfaction or waiver (if permitted
by applicable Law) at or prior to the Closing of each of the following
conditions:
          (a) No Proceedings will have been instituted or threatened to
restrain, prohibit or delay any of the transactions contemplated by this
Agreement, other than by the party claiming the benefit of this condition or any
Affiliate of such party.
          (b) No Law or Order of any kind will have been enacted, entered,
promulgated or enforced by any Governmental Authority that would prohibit or
delay the consummation of the transactions contemplated by this Agreement or has
the effect of making them illegal and no Proceeding seeking to impose such an
Order is pending.

38



--------------------------------------------------------------------------------



 



          (c) The waiting period (including any extension thereof) applicable to
the consummation of the transactions contemplated by this Agreement under the
HSR Act will have expired or been terminated.
          9.2 Conditions to the Purchaser’s Obligations. The obligations of the
Purchaser are subject to the satisfaction, at or before the Closing, of the
conditions set out below. The benefits of these conditions are for the Purchaser
only and may be waived in writing by the Purchaser at any time in its sole
discretion.
          (a) All of the representations and warranties made by the Seller
contained in this Agreement that are qualified by materiality are true and
correct in all respects and all of the representations and warranties made by
the Seller contained in this Agreement that are not so qualified are true and
correct in all material respects, in each case, as if such representations or
warranties were made on and as of the date of this Agreement and as of the
Closing Date (except to the extent such representations and warranties speak as
of a specific date or as of the date of this Agreement, in which case such
representations and warranties shall be so true and correct or so true and
correct in all material respects, as the case may be, as of such specific date
or as of the date of this Agreement, respectively) and the Purchaser has
received a certificate attesting thereto duly executed by the Seller.
          (b) The Seller shall have performed, satisfied and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed by the Seller at or prior to the Closing and the Purchaser shall
have received a certificate attesting thereto executed by the Seller.
          (c) No Material Adverse Effect has occurred or is reasonably likely to
occur.
          (d) The Purchaser shall have received written Phase II environmental
site assessment reports for the Leased Real Property in final form and the
findings in such reports shall be acceptable to the Purchaser in its sole
discretion.
          (e) The Purchaser shall have completed its due diligence of the
Seller’s business relationship with Roche Diagnostic Operations, Inc. and Roche
Diagnostics GmbH and be satisfied in its sole discretion with the results of
such due diligence.
          (f) The Purchaser shall have completed a building inspection of the
Leased Real Property.
          (g) The Purchaser shall have reviewed the contracts contemplated by
item 2 on Schedule 2.1(g) and be reasonably satisfied with such contracts by
5:00 p.m. Eastern time on December 28, 2007.
          (h) The closing deliveries set forth in Section 5.2 will have been
delivered to the Purchaser.

39



--------------------------------------------------------------------------------



 



          9.3 Conditions to the Seller’s Obligations. The obligations of the
Seller are subject to the satisfaction, at or before the Closing, of the
conditions set forth below. The benefits of these conditions are for the benefit
of the Seller only and may be waived by the Seller in writing at any time in its
sole discretion.
          (a) All of the representations and warranties of the Purchaser
contained in this Agreement that are qualified by materiality are true and
correct in all respects and all of the representations and warranties of the
Purchaser that are not so qualified are true and correct in all material
respects, in each case, as if such representations or warranties were made on
and as of the date of this Agreement and as of the Closing Date (except to the
extent such representations and warranties speak as of a specific date or as of
the date of this Agreement, in which case such representations and warranties
shall be so true and correct or so true and correct in all material respects, as
the case may be, as of such specific date or as of the date of this Agreement,
respectively), and the Seller has received a certificate attesting thereto duly
executed by the Purchaser.
          (b) The Purchaser shall have performed, satisfied and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed by the Purchaser at or prior to the Closing and the Seller shall
have received a certificate attesting thereto duly executed by the Purchaser.
          (c) The closing deliveries set forth in Section 5.3 will have been
delivered to the Seller.
ARTICLE 10: TERMINATION
          10.1 Right to Terminate. Notwithstanding anything to the contrary set
forth in this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:
          (a) by mutual consent of the Purchaser, on the one hand, and the
Seller on the other hand;
          (b) by either party if the Closing has not occurred by February 29,
2008;
          (c) by the Purchaser or the Seller if a court of competent
jurisdiction issues an Order permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement;
          (d) by the Purchaser or the Seller, as the case may be, if there has
been a material breach by the other of a representation, warranty, covenant or
agreement contained herein, which breach is not cured within ten days after the
party seeking to terminate has notified the other party of its intention to
terminate this Agreement pursuant to this clause, or if any condition that must
be met by the other becomes impossible to fulfill; or

40



--------------------------------------------------------------------------------



 



          (e) by the Purchaser if it is not satisfied in its sole discretion
with the results of the Phase II environmental site assessments for either
parcel of Leased Real Property; or
          (f) by the Purchaser if it is not satisfied in its sole discretion
with the result of its due diligence of the Seller’s business relationship with
F. Hoffmann-La Roche Ltd.
          10.2 Effect of Termination. If this Agreement is terminated pursuant
to Section 10.1 hereof, written notice thereof must be given by the terminating
party to the other party, and this Agreement will terminate and become void and
of no further force and effect and there will be no further liability or
obligation on the part of any party hereto except to pay such expenses as are
required of it; provided that such termination will not relieve any party of any
liability for breach of this Agreement.
          10.3 Failure to Terminate. If either party elects to consummate the
transactions contemplated by this Agreement despite the other party’s express
written disclosure delivered at or prior to the Closing which makes specific
reference to this Section 10.3 of (a) the failure of any of the conditions to
the electing party’s obligations to close to be satisfied or (b) any material
breach of this Agreement by the non-electing party which has not been cured, the
electing party shall be deemed to have waived any right to assert any claim on
account of the condition that has not been satisfied or such material breach.
ARTICLE 11: REMEDIES
          11.1 General Indemnification Obligation.
          (a) From and after the Closing Date, the Seller shall indemnify and
hold harmless the Purchaser and its officers, directors, employees, agents and
Affiliates from and against any and all losses, liabilities, claims, direct
damages, penalties, fines, judgments, awards, settlements, taxes, costs, fees,
expenses (including but not limited to reasonable attorneys’ fees) and
disbursements, but excluding incidental, consequential or punitive damages
(other than any of the same payable to a Person not entitled to indemnification
under this Agreement on account of claim giving rise to a Liability Claim, which
shall be deemed to be direct damages for these purposes) (collectively “Losses”)
based upon, arising out of or otherwise in respect of (i) any inaccuracies in or
any breach of any representation or warranty of the Seller contained in this
Agreement (including any Schedule attached hereto) or any Ancillary Agreement
(determined in each case without regard to any qualification with respect to
materiality, material adverse effect or other similar qualification), (ii) any
breach of any covenant or agreement of the Seller contained in this Agreement
(including any Schedule attached hereto) or any Ancillary Agreement, (iii) any
of the Retained Liabilities and (iv) the Seller’ failure to comply with any bulk
transfer Laws, including state tax bulk transfer laws.
          (b) From and after the Closing Date, the Purchaser shall indemnify and
hold harmless the Seller and its officers, directors, employees, agents and
Affiliates from and against any and all Losses based upon, arising out of or
otherwise in respect of (i) any inaccuracies in or any breach of any
representation or warranty of the Purchaser

41



--------------------------------------------------------------------------------



 



contained in this Agreement (including any Schedule attached hereto) or any
Ancillary Agreement, (ii) any breach of any covenant or agreement of the
Purchaser contained in this Agreement (including any Schedule attached hereto)
or any Ancillary Agreement, and (iii) any of the Assumed Liabilities.
          11.2 Notice and Opportunity to Defend.
          (a) Notice of Asserted Liability. As soon as is reasonably practicable
after the Seller, on the one hand, or the Purchaser, on the other hand, becomes
aware of any direct or third-party claim that it or they has or have under
Section 11.1 hereof that may result in a Loss (a “Liability Claim”), such party
(the “Indemnified Party”) shall give notice thereof (a “Claims Notice”) to the
other party (the “Indemnifying Party”). A Claims Notice must describe the
Liability Claim in reasonable detail and indicate the amount (estimated, if
necessary and to the extent feasible) of the Loss that has been or may be
suffered by the Indemnified Party. No delay in or failure to give a Claims
Notice by the Indemnified Party to the Indemnifying Party pursuant to this
Section 11.2(a) will adversely affect any of the other rights or remedies that
the Indemnified Party has under this Agreement, or alter or relieve the
Indemnifying Party of its obligation to indemnify the Indemnified Party, to the
extent that such delay or failure has not actually prejudiced the Indemnifying
Party.
          (b) Opportunity to Defend. The Indemnifying Party has the right,
exercisable by written notice to the Indemnified Party, which notice may contain
a reservation of rights, within 30 days of receipt of a Claims Notice from the
Indemnified Party of the commencement or assertion of any Liability Claim in
respect of which indemnity may be sought hereunder, to assume and conduct the
defense of such Liability Claim in accordance with the limits set forth in this
Agreement with counsel selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party; provided, however, that (i) the defense of
such Liability Claim by the Indemnifying Party does not, in the reasonable
judgment of the Indemnified Party, have a material adverse effect on the
Indemnified Party; and (ii) the Indemnifying Party has sufficient financial
resources, in the reasonable judgment of the Indemnified Party, to satisfy the
amount of any adverse monetary judgment that is reasonably likely to result; and
(iii) the Liability Claim solely seeks (and continues to seek) monetary damages;
and (iv) the Indemnifying Party expressly agrees in writing that as between the
Indemnifying Party and the Indemnified Party, the Indemnifying Party will be
solely obligated to satisfy and discharge the Liability Claim in accordance with
the limits set forth in this Agreement (the conditions set forth in clauses
(i) through (iv) are collectively referred to as the “Litigation Conditions”).
If the Indemnifying Party does not assume the defense of a Liability Claim in
accordance with this Section 11.2(b), the Indemnified Party shall defend the
Liability Claim. If the Indemnifying Party has assumed the defense of a
Liability Claim as provided in this Section 11.2(b), the Indemnifying Party will
not be liable for any legal expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof; provided, however, that if (i) any
of the Litigation Conditions cease to be met, or (ii) the Indemnifying Party
fails to take reasonable steps necessary to defend diligently such Liability
Claim, the Indemnified Party may assume its own defense, and the Indemnifying
Party shall be liable for all reasonable costs or expenses paid or incurred in

42



--------------------------------------------------------------------------------



 



connection therewith to the extent the Indemnifying Party is ultimately deemed
to be responsible to indemnify in connection with such Liability Claim. The
Indemnifying Party or the Indemnified Party, as the case may be, will have the
right to participate in (but not control), at its own expense, the defense of
any Liability Claim that the other is defending as provided in this Agreement.
The Indemnifying Party, if it has assumed the defense of any Liability Claim as
provided in this Agreement, shall not, without the prior written consent of the
Indemnified Party, consent to a settlement of, or the entry of any judgment
arising from, any such Liability Claim that (i) does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party a complete release from all liability in respect of such
Liability Claim, or (ii) grants any injunctive or equitable relief binding upon
the Indemnified Party, or (iii) may reasonably be expected to have a material
adverse effect on the affected business of the Indemnified Party. The
Indemnified Party has the right to settle any Liability Claim, the defense of
which has not been assumed by the Indemnifying Party.
          11.3 Survivability; Limitations.
          (a) The representations and warranties of the Seller contained in this
Agreement or in any Ancillary Agreement will survive for a period ending on the
one year anniversary of the Closing Date (the “Expiration Date”); provided,
however, that (i) the Expiration Date for any Liability Claim relating to a
breach of or inaccuracy in the representations and warranties set forth in
Section 6.13 (Employee Benefit Plans), Section 6.14 (Environmental) and
Section 6.20 (Taxes) will be the expiration of the applicable statute of
limitations (as the same may be extended), (ii) there will be no Expiration Date
for any Liability Claim relating to a breach of or inaccuracy in the
representations and warranties set forth in the second sentence of
Section 6.6(b) (Real Property), the second sentence of Section 6.7 (Personal
Property) and Section 6.17(b) (Intellectual Property); and (iii) any Liability
Claim pending on any Expiration Date for which a Claims Notice has been given in
accordance with Section 11.2 on or before such Expiration Date may continue to
be asserted and indemnified against until finally resolved. All of the covenants
and agreements of the Seller and the Purchaser contained in this Agreement will
survive after the Closing Date in accordance with their terms.
          (b) The Seller will not have any liability pursuant to
Section 11.1(a)(i) (other than for the Excluded Representations, for which the
following limitation will not apply) until the aggregate amount of all such
Losses sustained by the Purchaser exceeds $500,000, in which case the Seller
will be liable for all such Losses solely to the extent that such Losses exceed
such amount (the “Deductible”). With respect to any indemnification under
Section 11.1(a)(i) (other than the Excluded Representations, for which the
following limitation will not apply), no event, claim or item of loss will
constitute a “Loss” and indemnification will not be available with respect to
such event, claim or item of loss (nor will any such event, claim or item of
loss be counted towards the Deductible) unless such event, claim or item of
loss, or such event, claim or item of loss together with a series of similar
events, claims or items of loss, results in a loss or damages of $10,000 or
more, in which case the Purchaser will be entitled to indemnification for the
full amount of Losses related to such event, claim or item of loss

43



--------------------------------------------------------------------------------



 



or series of similar events, claims or items of loss subject to the Deductible
and the other limitations set forth herein (and such Losses will be counted
towards the Deductible).
          (c) The Seller will have no liability pursuant to Section 11.1(a)(i)
in excess of $9,000,000. In no event will the Seller have liability to indemnify
under this Article 11 in excess of $65,000,000.
          (d) Any Losses owing from an Indemnifying Party to an Indemnified
Party under this Agreement shall be reduced to the extent to which the
Indemnifying Party or any Affiliate of it actually receives any proceeds of any
insurance policy that are paid with respect to the matter or occurrence that
gave rise to such Losses. Each party covenants and agrees that all insurance
policies maintained by it shall contain waiver of subrogation provisions with
respect to the other party to this Agreement.
          (e) The amount of the Losses for which the Seller shall be liable to
indemnify any Indemnified Party shall be reduced to the extent to which the
Indemnified Party and/or any Affiliate of it actually receive any proceeds or
credits from any vendor or manufacturer of the product or services that gave
rise to the matter or occurrence underlying the Liability Claim. Submission to
manufacturers and vendors of any claim in connection with their product or
services otherwise giving rise to indemnification under Section 11.1(a) shall be
a condition precedent to any Indemnified Party’s seeking indemnification under
this Agreement.
          (f) The Purchaser will be entitled to reimbursement from the Escrow
Amount for any Losses that are indemnifiable by the Seller to any Indemnified
Party pursuant to this Article 11, subject to the terms of the Escrow Agreement.
Thereafter, subject to the limitations of this Agreement, the Purchaser or any
other Indemnified Party may proceed directly against the Seller, subject to the
limitations set forth in this Agreement.
          11.4 Specific Performance. Each party’s obligation under this
Agreement is unique. If any party should breach its covenants under this
Agreement, the parties each acknowledge that it would be extremely impracticable
to measure the resulting damages; accordingly, the nonbreaching party or
parties, in addition to any other available rights or remedies, may sue in
equity for specific performance, and each party expressly waives the defense
that a remedy in damages will be adequate
          11.5 Exclusive Remedy. Following the Closing indemnification pursuant
to this Article 11 shall be the exclusive remedy of the parties with respect to
any violation or breach of, or default under, this Agreement, except on account
of the fraud (whether as defined by applicable statute or the common law) of the
other party to this Agreement, and except for actions for equitable relief as
contemplated by Section 11.4.
ARTICLE 12: MISCELLANEOUS
          12.1 Press Release and Announcements. No party shall issue any press
release or other public announcement relating to the subject matter of this
Agreement or the transactions contemplated hereunder without the prior approval
of the other party, unless, in the

44



--------------------------------------------------------------------------------



 



sole judgment of the Purchaser, disclosure is otherwise required by applicable
Law or by the applicable rules of any stock exchange on which the Purchaser or
its Affiliates lists securities, in which event the Purchaser shall submit the
proposed disclosure to the Seller for review and comment prior to making the
same, and shall in any event only disclose the minimum amount of information
concerning this Agreement and the transactions contemplated hereby necessary to
satisfy the applicable Law or stock exchange rule.
          12.2 Expenses. Except as otherwise provided in this Agreement, each of
the parties hereto shall bear their respective expenses incurred or to be
incurred in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
          12.3 No Assignment. The rights and obligations of a party hereunder
may not be assigned without the prior written consent of the other party hereto.
Notwithstanding the previous sentence, (a) the Purchaser may, without the
consent of the Seller, assign its rights under this Agreement to any Affiliate
of the Purchaser and any such assignment will not release the Purchaser from any
of its obligations hereunder, and (b) the Seller may, without the consent of the
Purchaser, assign any rights of the Seller under this Agreement or any of the
Ancillary Agreements (including without limitation the Escrow Agreement) to its
shareholders as part of a liquidating distribution of the Seller’s assets. If
the Purchaser assigns its obligations under this Agreement to an Affiliate, the
Purchaser shall execute and deliver a guaranty of the Leases. In anticipation of
the Purchaser assigning its rights and obligations under this Agreement to WAM
Acquisition Corporation, all of the exhibits to this Agreement have been
prepared for signature by WAM Acquisition Corporation.
          12.4 Headings. The headings contained in this Agreement are included
for purposes of convenience only, and will not affect the meaning or
interpretation of this Agreement.
          12.5 Integration, Modification and Waiver. This Agreement, together
with the Exhibits, Schedules and certificates or other instruments delivered
hereunder, constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior understandings of
the parties, including without limitation that certain letter of intent dated as
of November 30, 2007 between Brush, the Seller and J&M Equipment, but excluding
the Confidentiality Agreement; provided, however, that the Confidentiality
Agreement shall terminate without need for further action of any Person upon
conclusion of the Closing. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement will be deemed to
be or will constitute a continuing waiver. No waiver will be binding unless
executed in writing by the party making the waiver.
          12.6 Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring either party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless

45



--------------------------------------------------------------------------------



 



the context requires otherwise. The word “including” means including without
limitation. Any reference to the singular in this Agreement also includes the
plural and vice versa.
          12.7 Severability. If any provision of this Agreement or the
application of any provision hereof to any party or circumstance is, to any
extent, adjudged invalid or unenforceable, the application of the remainder of
such provision to such party or circumstance, the application of such provision
to other parties or circumstances, and the application of the remainder of this
Agreement will not be affected thereby.
          12.8 Notices. All notices and other communications required or
permitted hereunder must be in writing and will be deemed to have been duly
given when delivered in person or when dispatched by electronic facsimile
transfer with receipt of confirmation (if confirmed in writing by another means
permitted hereby simultaneously dispatched) or one business day after having
been dispatched by a nationally recognized overnight courier service to the
appropriate party at the address or facsimile number specified below:
If to the Seller Prior to the Closing:
Techni-Met, Inc.
300 Lamberton Road
Windsor, Connecticut 06095
Attention: Jerry Scharr
Facsimile No.: (860) 688-0278
If to the Seller Following the Closing:
c/o Mr. Jerome M. Scharr
44 East Newbury Road
Bloomfield, Connecticut 06002
Facsimile No.: (860) 243-8325
with a copy at all times to:
Reid and Riege, P.C.
One Financial Plaza
Hartford, Connecticut 06103
Attention: Mark X. Ryan
Facsimile No.: (860) 240-1002
If to the Purchaser:
Williams Advanced Materials Inc.
c/o Brush Engineered Materials Inc.
17876 St. Clair Avenue
Cleveland, Ohio 44110
Attention: Gregory R. Chemnitz
Facsimile No.: (216) 481-2523

46



--------------------------------------------------------------------------------



 



with copies to:
Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Charles W. Hardin, Jr.
Facsimile No.: (216) 579-0212
          Any party hereto may change its address or facsimile number for the
purposes of this Section 12.8 by giving notice as provided herein.
          12.9 Governing Law. This Agreement is governed by and shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of law.
          12.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
[Signature Page Follows]

47



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

              WILLIAMS ADVANCED MATERIALS INC.
 
       
 
  By:        /s/ Michael C. Hasychak
 
       
 
            Name: Michael C. Hasychak
 
                 Title: Vice President, Secretary
 
                          and Treasurer
 
            TECHNI-MET, INC.
 
       
 
  By:        /s/ Jerome M. Scharr
 
       
 
            Name: Jerome M. Scharr
 
                Title: Chairman

48